DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is a NON-FINAL Office Action upon examination of application number 17/001,834 in response to Applicant’s Request for Continued Examination (RCE) filed on July 01, 2022.

3.	In accordance with Applicant’s amendment, claims 1, 9, and 16 are amended. Claims 1-20 are currently pending, and have been examined on the merits discussed below.

Response to Amendment

4.	In the response filed on July 01, 2022, Applicant amended claims 1, 9, and 16, and did not cancel any claims. No new claims were presented for examination. 

5.	Applicant's amendments to the claims are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been maintained.

6.	Applicant's amendments to the claim 1 are hereby acknowledged. The amendments are not sufficient to overcome the previously issued claim objections; accordingly these objections have been maintained.
7.	Applicant's amendments to the claim 16 are hereby acknowledged. The amendments are  sufficient to overcome the previously issued claim objections; accordingly these objections have been removed.

Response to Arguments

8.	Applicant's arguments filed July 01, 2022, have been fully considered.

9.	Applicant submits “starting with Prong One of step 2A, Applicant submits that the amended claims do not recite a judicial exception and are therefore patent eligible.” [Applicant’s Remarks, 07/01/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A Prong One of the eligibility inquiry, Applicant argues that “the claims are not directed simply to a method of organizing human activity.” In the “2019 Revised Patent Subject Matter Eligibility Guidance,” the USPTO provided instructions for evaluating claims under Step 2A by setting forth three groupings of abstract ideas, Mathematical Concepts, Mental Processes, and Certain Methods of Organizing Human Activities. In this instance, claim 1 has been found to recite an abstract idea that falls into the “Certain methods of organizing human activity by setting forth activities or describing steps encompassing commercial interaction including sales activities as well as fundamental economic principles/practices, which fall under “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG. For example, The limitations reciting “receiving agricultural information to generate a general agriculture data profile in an agriculture optimization model; receiving user specific agricultural information comprising an agriculture product profile from a user to generate a user data profile in the agriculture optimization model; receiving an agriculture decision request for at least one agriculture product from the user; generating a plurality of enriched dimensions comprising at least logistic information, routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model; generating a knowledge base for the agriculture product using the enriched dimensions; updating the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected; generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; generating, using at least the risk output, a plurality of agriculture action proposals comprising a plurality of sell and storage options for the at least one agriculture product using the knowledge base of the agriculture optimization model, wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option; determining from the sell and storage options an action recommendation comprising a suggested action to take for the at least one agriculture product and a justification summary for the suggested action; and providing the action recommendation and the justification summary for the at least one agriculture product to the user”, as recited in exemplary claim 1, are reasonably understood as commercial interactions such as sales activities, and furthermore may be understood as managing interactions between people, particularly when read in light of the Specification.
Applicant’s Specification supports the interpretation of the above-noted steps as implemented in the context of commercial interactions such as sales activities. The sales activities of the disclosed/claimed invention is evident throughout the Specification. For example, paragraph [0019] of the Specification describes that “When a producer correctly accesses the various factors influencing the price of the product and storage options the producer may see greater income from the product. For example, a decision by a coffee farmer to store harvested coffee when coffee prices are low and sell the coffee out of storage when coffee prices are high, may result in improved profits for the coffee farmer,” wherein the “sell option” is embodied in the recited claims and relied on throughout the claims. Similarly, paragraph [0030] notes that “The user 101 may utilize the action recommendation 170 to determine to sell or store an agriculture product,” which lends further support for the finding that such “selling of agriculture product” are commercial interactions, and that such commercial interactions is precisely what is being described by the claimed invention. As an additional example, paragraph [0001] of the Specification notes that “One key decision that the producers make is whether to immediately sell products to buyers or to store harvested products for a period of time in order to increase profits for the producer.” Accordingly, Applicant’s claimed invention, when read in light of the specification, clearly supports the finding that the claims recite commercial interactions, which fall within the realm of abstract ideas described in the “Certain Methods of Organizing Human Activities” abstract idea grouping of the 2019 PEG. As stated in the January 2019 Guidance, the phrase “certain methods of organizing human activity” is used to describe concepts relating to fundamental economic principles or practices; commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people. The claim, under its broadest reasonable interpretation, recites limitations within the Abstract idea grouping of “certain methods of organizing human activity.” Clearly, organizing human activities is applicable to the process of selling agricultural products. Accordingly, when evaluated under Step 2A Prong One of the eligibility inquiry, the claims recite limitations falling within the “Certain Methods of Organizing Human Activity” grouping as set forth in the 2019 PEG. The Office maintains that the claims are directed to an abstract idea.
Accordingly, Applicant’s argument is not persuasive because the claims have been shown to set forth or describe activities recognized as commercial interactions, and/or managing interactions between people, which fall under the “certain methods of organizing human activity” abstract idea grouping set forth in the 2019 PEG.

10.	Applicant submits that “turning to Prong Two of step 2A, to the extent the claims recite an abstract idea (which they do not), the claims integrate the alleged abstract idea into a practical application, and are therefore patent eligible.” [Applicant’s Remarks, 07/01/2022, page 13]

The Examiner respectfully disagrees. Under Step 2A, Prong Two of the eligibility inquiry, Applicant argues that “the extent the claims recite an abstract idea (which they do not), the claims integrate the alleged abstract idea into a practical application, and are therefore patent eligible.” The additional elements in exemplary claim 1 are directed to: a plurality of data sources and an optimization control module, which merely serve to tie the abstract idea to a particular technological environment (computer-based operating environment) via generic computing hardware, software/instructions, and/or involve insignificant extra-solution data transmission activities (i.e., providing the action recommendation and justification summary for the at least one agriculture product to the user), which is not sufficient to amount to a practical application, as noted in the 2019 PEG. Generally transmitting and/or outputting data to a device is simply insignificant post-solution activity. The providing activity is directed to insignificant extra-solution activity for transmitting/receiving data over a network, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(d).
Furthermore, in response to Applicant’s argument that the amended claims recite a specific technical solution for generating an agricultural action recommendation using a knowledge base, enriched dimensions, and risk coefficients [ Remarks at page 14], it is noted that Applicant’s claims are devoid of any discernible change, transformation, or improvement to a computer (software or hardware) or any existing technology. Applicant has not shown that any specific technological improvement is achieved within the scope of the claims. It bears emphasis that no plurality of data sources, optimization control module, or technological elements are modified or improved upon in any discernible manner. Instead, the result produced by the claims is simply information indicating an action recommendation, which is not a technical result or improvement thereof. Nevertheless, even assuming arguendo that an improvement was achieved, improving the process of generating a recommendation, at most, seems to provide an improvement to a business process using generic computing elements, such that any incidental improvement achieved by automating the claim steps would come from the capabilities of a general-purpose computer rather than the sequence of steps/activities recited in the method itself, which does not materially alter the patent eligibility of the claim. See Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”) (cited in the Federal Circuit's FairWarning decision).
Next, it is noted that there is nothing particular about the computing elements (i.e., plurality of data sources, optimization control module), nor anything in the claims or Specification showing the device/medium as being modified or improved upon in any manner whatsoever, but instead these generic computing elements are similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). As explained above, the claims do nothing to modify, reconfigure, manipulate, or transform the computer, computer software, or any technology in any discernible manner, much less yield an improvement thereto. Applicant has provided no showing that implementing the claim steps amounts to a technical improvement. 
Lastly, the additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. For the above reasons, this argument is found unpersuasive.

11.	Applicant submits that “even if the claims were directed to an abstract idea, the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea.” [Applicant’s Remarks, 07/01/2022, page 14]

The Examiner respectfully disagrees. Applicant argues under Step 2B of the eligibility inquiry that “even if the claims were directed to an abstract idea, the claims satisfy step 2B of the Office Guidance by claiming inventive steps that amount to significantly more than a patent upon an abstract idea.” In response, the Examiner finds this argument unpersuasive because Applicant’s claims have not been shown to modify, reconfigure, manipulate, or transform the computing system, software, or any technical elements in any discernible manner, much less yield an improvement thereto. There is simply no showing that implementing any of the claim steps, individually or in combination, amounts to an technological improvement. Applicant's Specification describes a general-purpose computing device used to implement the claimed invention: (See, e.g., Specification at paragraph 0058: “The system 100 is shown in the form of a general-purpose computing device, computer 1100...”). Applying the abstract idea using these generic computing elements, without providing some improvement to the computer or another technology, is not sufficient to amount to significantly more. Accordingly, the additional elements tying the abstract idea to a computer based operating environment are not sufficient to amount to significantly more. See Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
For the reasons above along with the reason provided in the updated §101 rejection below, the amendments and supporting arguments are not sufficient to overcome the §101 rejection.
12.	Applicant submits that “none of Perry, Malthur, Bermudez, or David, teach or suggest at least: “the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options,” as recited in the amended independent claims.” [Applicant’s Remarks, 07/01/2022, page 16]

	In response to Applicant’s argument that “none of Perry, Malthur, Bermudez, or David, teach or suggest at least: “the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options,” as recited in the amended independent claims,” the Examiner notes the limitations being argued by Applicant as being newly amended to the claims in the response filed 07/01/2022, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/9/16 that are believed to be addressed via the new ground of rejection under §103(a) set forth in the instant office action.

13.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.
Claim Objections

14.	Claim 1 is objected to because of the following informalities: typographical error.

Claim 1 recites “generating, using optimization control module, a plurality of enriched dimensions comprising at least logistic information, routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model,” Claim 1 should recite “generating, using an optimization control module, a plurality of enriched dimensions comprising at least logistic information, routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model.” Appropriate correction is required. 

Claim Rejections - 35 USC § 101

15.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

16.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

17.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The eligibility analysis in support of these findings is provided below, in accordance with MPEP 2106.
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8), system (claims 9-15), and computer program product (claims 16-20 are directed to at least one potentially eligible category of subject matter (i.e., process, machine, and article of manufacture, respectively). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-20 is satisfied. 
With respect to Step 2A Prong One of the eligibility inquiry, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG. Specifically, the claim recites limitations falling under the “Certain methods of organizing human activity” grouping by reciting steps for managing commercial interactions (including marketing or sales activities or behaviors; business relations). The limitations reciting the abstract idea, as set forth in independent claim 1, are receiving agricultural information to generate a general agriculture data profile in an agriculture optimization model; receiving user specific agricultural information comprising an agriculture product profile from a user to generate a user data profile in the agriculture optimization model; receiving an agriculture decision request for at least one agriculture product from the user; generating a plurality of enriched dimensions comprising at least logistic information, routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model; generating a knowledge base for the agriculture product using the enriched dimensions; updating the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected; generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; generating, using at least the risk output, a plurality of agriculture action proposals comprising a plurality of sell and storage options for the at least one agriculture product using the knowledge base of the agriculture optimization model, wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option; determining from the sell and storage options an action recommendation comprising a suggested action to take for the at least one agriculture product and a justification summary for the suggested action; and providing the action recommendation and the justification summary for the at least one agriculture product to the user. The limitations recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims recite limitations covering commercial interactions such as sales activities and business relations (sale activities between agricultural product producers and buyers), and since the claims are related to gathering agriculture related data, analyzing the data and recommending agricultural activities including selling agricultural product to buyers. The Specification discloses “The increasing complexity of the agricultural product markets requires agricultural product producers such as farmers, farm managers, and others, to acquire and assess large amounts of information in order to cultivate, harvest, and move agricultural products to market at a profit. One key decision that the producers make is whether to immediately sell products to buyers or to store harvested products for a period of time in order to increase profits for the producer.” (Specification at paragraph 0001). The Specification supports the Examiner’s finding that the claims recite the judicial exception of a certain method of organizing human activities because the Specification discloses addressing the selling of agricultural products, which necessarily relates to managing commercial interactions (including marketing or sales activities or behaviors; business relations). Claim 1 recites a certain method of organizing human activity in the form of commercial interactions. Independent claims 9 and 16 recite similar limitations as the above-noted limitations recited in claim 1 and are therefore found to recite the same abstract idea. 
With respect to Step 2A Prong Two, the judicial exception is not integrated into a practical application. The additional elements recite: a plurality of data sources, and optimization control module (claim 1); one or more computer processors, a memory containing a program, a plurality of data sources, and optimization control module (claim 9); a computer-readable storage medium having computer-readable program code embodied therewith, one or more computer processors, a plurality of data sources , and optimization control module (claim 16). The computing elements (i.e., plurality of data sources, optimization control module, one or more computer processors, a memory, and a computer-readable storage medium) have been fully considered, but fail to integrate the abstract idea into a practical application because these elements merely describe the use of generic computing elements or computer instructions to perform the abstract idea on a computer, similar to adding the words “apply it” to the abstract idea, or generally link the judicial exception to a particular technological environment, which is not sufficient to amount to a practical application. See MPEP 2106.05(f)/(h). Applicants’ Specification describes the system as a general-computing device. See paragraph [0058]: “Fig. 11 illustrates a block diagram of a system 100, according to one embodiment. The system 100 is shown in the form of a general-purpose computing device, computer 1100. The components of the computer 1100 may include, but are not limited to, one or more processing units or processors 1105, a memory 1110, a storage system 1120, network interface 1130, and a bus 1150 that couples various system components including the memory 1110 and storage system 1120 to processors 1105 along with various input/output (I/O) components 1140.” Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Similarly, employing a plurality of data sources to facilitate the receiving agricultural information step does not integrate the abstract idea into a practical application because these elements amount to insignificant extra-solution data gathering activities (MPEP 2106.05(g)). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements recite: a plurality of data sources, and optimization control module (claim 1); one or more computer processors, a memory containing a program, a plurality of data sources, and optimization control module (claim 9); a computer-readable storage medium having computer-readable program code embodied therewith, one or more computer processors, a plurality of data sources, and optimization control module (claim 16). The computing elements (plurality of data sources, one or more computer processors, a memory, and a computer-readable storage medium) are directed to generic computing elements and instructions/software that serve to tie the abstract to a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which is not sufficient to amount to significantly more. These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicants’ Specification (paragraph [0058]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. While the steps of receiving agricultural information to generate a general agriculture data profile in an agriculture optimization model, and receiving user specific agricultural information comprising an agriculture product profile from a user to generate a user data profile in the agriculture optimization model are part of the abstract idea because it is part of the data collection within the abstract idea, even if considered as an additional element under Step 2B of the eligibility inquiry, this limitation amounts to pre-solution activity that adds nothing of significance to the claim, is well-understood, routine, and conventional activity in the art, which does not add significantly more to the claim. See MPEP 2106.05(g). 
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Dependent claims 2-8, 10-15, and 17-20 recite the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the generic concept and are thus directed to the abstract idea itself when evaluated under Step 2A Prong One, or include additional elements that fail to integrate the judicial exception into a practical application under Step 2A Prong Two and fail to add significantly more to the claim when analyzed under Step 2B of the eligibility inquiry.
In particular, dependent claims 2-8, 10-15, and 17-20 further narrow the abstract idea recited in independent claims 1/9/16 by reciting additional details or steps that set forth activities for managing commercial interactions, which therefore fall under the “Certain methods of organizing human activity” group. Dependent claims 2-8, 10-15, and 17-20 recite limitations that, when evaluated under Step 2A Prong One, provide additional details refining the agricultural product selling and storage actions as part of the commercial activity for managing commercial interactions (sale activities between agricultural product producers and buyers) and therefore determined to be part of the abstract idea itself. It is also noted that the steps for generating one model output in claim 2, generating a perishability output in claim 3, generating a routing output in claim 4, generating a storage output in claim 5, generating a risk output in claim 6, generating a profit report output in claim 7, describe insignificant extra-solution data output activity and may also be considered insignificant extra-solution output activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), and is not enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d). Claims 5-7, 13-15, and 20 also recite an abstract idea that falls into the “mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG by describing mathematical calculations such as “an associated risk calculation for the at least one storage option,” “wherein the risk model generates a risk output based on: the associated risk calculation; a risk selection in the user data profile; and a risk optimization function; and wherein the risk output comprises at least a risk coefficient for each of the storage options,” and “wherein the profit model generates a profit report output based on: a risk for each storage options; a profit coefficient received from the user; and a profit optimization function; and wherein the profit report output comprises at least a profit estimation for each of the storage options.” The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
For more information, see MPEP 2106. 

Claim Rejections - 35 USC § 103

18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

21.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

22.	Claims 1-5, 9-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al.,  Pub. No.: US 2019/0325467 A1, [hereinafter Perry], in view of Mathur et al., Pub. No.: US 2016/0253595 A1, [hereinafter Mathur], in view of Bermudez Rodriguez et al., Pub. No.: US 2017/0255901 A1, [hereinafter Bermudez], in further view of Ruff et al., Pub. No.: US 2020/0272971 A1, [hereinafter Ruff].

As per claim 1, Perry teaches a method (paragraph 0230 “while reference is made to the listing of crop products within an online agricultural system, in practice the methods of interaction described herein can apply equally to objects, goods, commodities, or products other than crop products”; paragraph 0036) comprising: 

receiving agricultural information from a plurality of data sources to generate a general agriculture data profile in an agriculture optimization model (paragraph 0008, discussing that an online agricultural system receives, from a first crop producer, a request to list a crop product within the online agricultural system. The first request identifies a type of the crop product, a first quantity of the crop product, and a location of the crop product. The online agricultural system accesses current crop product information...The online agricultural system accesses historic crop product information...The online agricultural system trains a price model for the crop product using the accessed current crop information and the accessed historic crop information; paragraph 0044, discussing that the centralized crop transaction system access one or more external data sources via the network. External data sources can store data describing current or historic information impacting crop product transactions, crop product transportation, crop product growth, crop product price predictions, and the like. For example, data accessed by the centralized crop transaction system  via the external data sources may include satellite imagery, weather data, historic crop prices or crop price trends, current crop prices or crop price trends, historic crop transactions, current predictions for future crop output, and the like...Example data sources can include but are not limited to: weather databases, crop product or commodity price databases, satellite imagery databases, map databases, and the like; paragraph 0051, discussing that the historic data store additionally stores data accessed from one or more external data sources describing conditions or factors associated with crop product transactions. In some embodiments, the historic data store additionally stores data accessed from external data sources describing historic conditions or factors impacting crop product growth or production [i.e., obtaining information regarding crop product production from external data sources is considered to be receiving agricultural information from a plurality of data sources]. For example, the historic data store stores information including historic weather conditions, historic crop growth and crop outputs, historic productions of various crop product types, historic geographic areas farmed or used for crop production, historic crop product quality, historic methods or applications for crop product production,…, and the like; paragraph 0066, discussing that the transaction optimization module optimizes crop product transactions based at least in part on quality metrics of crop products, distances between pick-up locations of crop products and destination locations of crop products, crop product transportation, environmental or transportation conditions, dates associated with crop product pick-up and crop product drop-off, and the like; paragraph 0106, discussing that the centralized crop transaction system accesses data from one or more external data sources. The centralized crop transaction system applies one or more algorithms to correct and extract information for use by the price model or other models; paragraphs 0037, 0052); 

receiving user specific agricultural information comprising an agriculture product profile from a user to generate a user data profile in the agriculture optimization model (paragraph 0008, discussing that an online agricultural system receives, from a first crop producer, a request to list a crop product within the online agricultural system. The first request identifies a type of the crop product, a first quantity of the crop product, and a location of the crop product [i.e., the receiving crop product information from the first crop producer is considered to receiving user specific agricultural information comprising an agriculture product profile from a user]. The online agricultural system accesses current crop product information...The online agricultural system accesses historic crop product information. The historic crop product information comprises historic quantities and historic prices of the type of the crop product associated with the location of the crop product within the agricultural system and historic satellite data representative of the location of the crop product. The online agricultural system trains a price model for the crop product using the accessed current crop information and the accessed historic crop information  [i.e., receiving crop product information from the first crop producer to train a price model for the crop product suggest receiving user specific agricultural information comprising an agriculture product profile from a user to generate a user data profile in the agriculture optimization model]; paragraph 0047, discussing that the user store 205 stores and maintains data describing users of the centralized crop transaction system. In an embodiment, the user store 205 stores and maintains information provided by users of the centralized crop transaction system for marketplace profiles describing an identity and information relevant to selling or purchasing crop products via the system. For example, the marketplace profile includes a user name; a user business name; a user business or farm manager name; locations and capacities, and types of one or more crop product storage facilities owned, rented, or accessed by the user; locations and capacities of one or more production facilities owned, rented, or accessed by the user; the volume and type of goods currently in storage or production;…; and the like; paragraph 0150, discussing that the user store 205 stores and maintains information for a profile describing a user identity and information relevant to transactions or transportation of crop products via the online agricultural system; paragraph 0066); 

receiving an agriculture decision request for at least one agriculture product from the user (paragraph 0009, discussing that the online agricultural system receives, from one or more crop producers, a corresponding first request to list a crop product within the online agricultural system; paragraph 0014, discussing that the online agricultural system receives a request for a route to transport one or more crop products, the request including one or both of a transportation time period and a transportation mileage range. A set of crop product transactions is accessed within the online agricultural system. A subset of the set of crop product transactions is selected that optimizes a sum of transportation prices of the selected subset of crop product transactions without exceeding the transportation time period or the transportation mileage range. The transportation interface is modified to include the selected subset of one or more crop listings; paragraph 0109, discussing that FIGS. 7A-D illustrate example user interfaces for notifications for client devices from the centralized crop transaction system. FIG. 7A illustrates an example user interface for a crop producer submitting a crop product listing to the online agricultural system, the user interface displaying information describing the available crop product and a notification 720A identifying a current price for the crop product type. In the example of FIG. 7A, the user interface displays information describing the available crop product including a product type 705 ("Wheat"), a product amount 710 ("500 bushels"), and a requested price 715 ("$4.50/bushel"). Responsive to the centralized crop transaction system determining a current price for the crop product type, the user interface is modified to include a notification 720A including the current price…A crop producer viewing the crop product listing may elect to post the listing via a first selectable interface element 725 or to modify one or more fields of the listing via a second selectable interface element 730, a modification being potentially based on the current price of the crop product identified in the notification 720A. For example, responsive to viewing the notification 720 identifying a current price of the crop product to be higher or lower than the requested price 715 of the crop product listing, a crop producer may elect to modify the requested price of the crop product listing accordingly in order to maximize profitability and/or a likelihood of purchase [i.e., receiving a request for making a decision regarding a crop product listing from the crop producer is considered to be receiving an agriculture decision request for at least one agriculture product from the user]; paragraph 0110, discussing that FIG. 7B illustrates an example user interface for a crop producer submitting a crop product listing to the online agricultural system, the user interface displaying information describing the available crop product and a notification 720B identifying a current price for the crop product, a predicted future price for the crop product, and a narrative explanation of the predicted future price. As in the example of FIG. 7A, the user interface of FIG. 7B displays to the crop producer a summary including a product type 705, a product amount 710, and a requested price 715. Responsive to the centralized crop transaction system 110 determining a current price for the crop product type and a predicted future price for the crop product type based at least in part on satellite data, the user interface is modified to include a notification 720B. In the example of FIG. 7B, the notification 720B identifies a current price, the predicted future price, and a narrative explanation for the predicted future price ("This estimate is generated based on satellite data indicating a shortage of wheat in your location. Click to view satellite map data for your area."). The crop producer viewing the crop product listing may then elect to post the listing via the first selectable interface element 725 or to modify the crop product listing via a second selectable interface element 730; paragraphs 0039, 0126);

accessing a knowledge base for the agriculture product (paragraph 0044, discussing that the centralized crop transaction system 110 and the crop transportation system 150 access one or more external data sources 120 via the network 115. External data sources 120 can store data describing current or historic information impacting crop product transactions, crop product transportation, crop product growth, crop product price predictions, and the like. For example, data accessed by the centralized crop transaction system 110 via the external data sources 120 may include satellite imagery, weather data, historic crop prices or crop price trends, current crop prices or crop price trends, historic crop transactions, current predictions for future crop output, and the like. In another example, data accessed by the crop transportation system 150 via the external data sources 120 may include traffic data, weather data, map data, historic impact of weather or other conditions on crop transportation, soil composition data, regional land use data, transportation resource availability data, data relating to storage capacity and utilization for crop products, data relating to location and activity of processing facilities for crop products, data relating to utilization of inputs to agronomic production (e.g. fertilizer, insecticide, seed usage, irrigation, etc.), and the like. Example data sources 120 can include but are not limited to: weather databases, crop product or commodity price databases, satellite imagery databases, map databases, and the like);

generating an output comprising a selected number of storage options from a plurality of storage options (paragraph 0047, discussing that the user store 205 stores and maintains data describing users of the centralized crop transaction system. In an embodiment, the user store 205 stores and maintains information provided by users of the centralized crop transaction system 110 for marketplace profiles describing an identity and information relevant to selling or purchasing crop products via the system. For example, the marketplace profile includes a user business name; a user business or farm manager name; locations and capacities, and types of one or more crop product storage facilities owned, rented, or accessed by the user; paragraph 0065, discussing that quality is an attribute of a method of storing an agricultural good (e.g., the type of storage: bin, bag, pile, in-field, box, tank, or other containerization), the environmental conditions during storage of the crop product, method of preserving the crop product, or a function of the length of time of storage. In some embodiments, quality may be calculated, derived, inferred, or subjectively classified based on one or more measured or observed physical or chemical attributes of a crop product, its production, or its storage method [i.e., storage option]; paragraph 0076, discussing that the measured quality metrics may be used to inform future transportation or storage method decisions; paragraph 0119, discussing that the user interface can display information describing the effect one or more quality metrics, production practices, storage practices, or transportation and delivery practices that are not listed or practiced for the current crop product listing would have on price and/or profitability of future crop products should they be practiced or implemented; paragraph 0121);

generating a plurality of agriculture action proposals comprising a plurality of sell options for the at least one agriculture product using the knowledge base of the agriculture optimization model (paragraph 0120, discussing that for a crop producer looking for offers to purchase a crop product, the user interface can order a set of crop listings based on an expected profitability associated with selling to each potential acquisition entity, or based on any other suitable factor; paragraph 0126, discussing that the centralized crop transaction system trains a price model for the crop product using the accessed current crop product information and the accessed historic crop product information. The centralized crop transaction system predicts a future price for the crop product of the request using corresponding historic and current crop data as inputs to the crop model, and presents the predicted future price of the crop product within an interface for display by a client device of the crop producer. In some embodiments, the centralized crop transaction system suggests a current price for the crop product of the request using corresponding historic and current crop data as inputs to the crop model, and presents the suggested price of the crop product within an interface for display by a client device of the crop producer. In this example, the interface may include an option for the crop producer to select the suggested price as the crop product price of their request to list a crop product; paragraph 0128, discussing that the centralized crop transaction system identifies, for a crop product type, one or more opportunities associated with the sale of the crop product type, a processed variant of the crop product type, and/or commonly substituted crop product types [i.e., identifying one or more opportunities associated with the sale of the crop product type is considered to be generating a plurality of agriculture action proposals comprising a plurality of sell options for the at least one agriculture product]. For each opportunity, the centralized crop transaction system determines a translated price, the translated price reflecting a final cost of transferring possession of the crop product from a crop producer to a prospective acquiring entity…; paragraph 0129, discussing that  the centralized crop transaction system identifies, for each opportunity to purchase or sell a crop product, a first location identified via a request to sell the crop product by a crop producer and a second location identified via a request to purchase the crop product by a prospective acquiring entity; paragraph 0134, discussing that FIG. 9 illustrates an example for identifying transaction opportunities based at least in part on translated prices determined from crop locations, according to various embodiments. A crop producer accesses an online agricultural system to sell a crop product. Responsive to the crop producer requesting listing the crop product, the centralized crop transaction system 110 identifies one or more prospective acquiring entities associated with a corresponding request to acquire a crop product; paragraphs 0082, 0134);

determining from the sell options an action recommendation comprising a suggested action to take for the at least one agriculture product and a justification summary for the suggested action (paragraph 0108, discussing that the centralized crop transaction system additionally displays one or more of: a narrative or graphical explanation of why a future price is expected to be higher or lower than a current price of the crop product; a recommendation to a crop producer to sell a crop product before a threshold date; a recommendation to a crop producer to delay selling a crop product until after a threshold date [i.e., the recommendation to a crop producer to sell a crop product before a threshold date is considered to be an action recommendation comprising a suggested action to take for the at least one product]; paragraph 0121, discussing that additional data can be displayed to crop producers in order to help crop producers optimize crop production and/or profitability. For instance, inventory data, demand opportunities, quality metrics before or after storage, feedback from marketplace participants including inferences from transaction history, historical reported inventories and demand opportunities, spot prices, local and global market trends, consumer demand and demographics, past and present weather conditions, and the like can be displayed to a crop producer for use in optimizing crop production; paragraph 0136, discussing that in order to make a comparison between the first opportunity to transact with the first prospective acquiring entity  and the second opportunity to transact with the second prospective acquiring entity, the centralized crop transaction system determines a translated price for each opportunity;  paragraph 0137, discussing that the centralized crop transaction system modifies a user interface for the crop producer to display the one or more opportunities to transact with the prospective acquiring entities [i.e., the one or more opportunities to sell crop product to prospective acquiring entities are considered sell options], the modified user interface including the corresponding translated prices. In some embodiments, the modified user interface additionally includes an explanation or components of the translated prices…; paragraph 0140, discussing that to make a comparison between the first opportunity to transact with the first prospective acquiring entity and the second opportunity to transact with the second prospective acquiring entity, the centralized crop transaction system determines a translated price for each opportunity…The centralized crop transaction system identifies one or more entities for performing the processing steps and identifies a processing cost associated with each entity. The centralized crop transaction system selects an entity for performing the processing steps 1040 based at least in part on a processing cost associated with the entity, a distance between the location of the crop producer and a location for the processing, and a distance between the location for the processing and the location for delivery identified by the second prospective acquiring entity [i.e., determining a recommended entity to perform the processing steps based on a processing cost also suggests determining a suggested action to take for the at least one product]; paragraph 0147, discussing that characteristics may impact the profitability and ranking of one or more requests differently (e.g., a highest value opportunity for the crop producer can be based off of a particular crop product variety; a second highest value opportunity can be based off of a production practice resulting in a price premium such as no-till farming; and a third highest value opportunity can be based off of a crop product characteristic); paragraph 0148, discussing that the centralized crop transaction system determines profitability associated with one or more requests based on an estimated cost of production…In some embodiments, the centralized crop transaction system additionally identifies one or more modifications for a crop producer to increase or optimize profitability for a current or future crop product [i.e., identifying one or more modifications for a crop producer to increase profitability for a crop product also suggests determining a suggested action to take for the at least one product]. For example, the centralized crop transaction system identifies modifications to factors impacting profitability of the crop product, such as transportation, storage method or type, one or more processing steps, and crop product characteristics. In some embodiments, the centralized crop transaction system presents the one or more factors to the crop producer as a recommendation to improve current or future valuation of the crop product; paragraph 0179, discussing that the crop transportation system identifies that a first opportunity for a crop transaction is more profitable than a second opportunity based on one or more factors including transportation arrangements (e.g., a crop producer may increase their profit by $0.02/bushel by providing transportation themselves rather than arranging transportation with a third-party transportation entity) [i.e., an explanation of why an alternative is more profitable than other is considered to be a justification summary for the suggested action]; paragraphs 0119, 0138, 0179, 0202); and 

providing the action recommendation and the justification summary for the at least one agriculture product to the user (paragraph 0108, discussing that the centralized crop transaction system additionally displays one or more of: a narrative or graphical explanation of why a future price is expected to be higher or lower than a current price of the crop product; a recommendation to a crop producer to sell a crop product before a threshold date; a recommendation to a crop producer to delay selling a crop product until after a threshold date [i.e., displaying a recommendation to a crop producer to sell a crop product before a threshold date is considered to be providing an action recommendation]; paragraph 0137, discussing that  the centralized crop transaction system modifies a user interface for the crop producer to display the one or more opportunities to transact with the prospective acquiring entities, the modified user interface including the corresponding translated prices. In some embodiments, the modified user interface additionally includes an explanation or components of the translated prices. For example, the modified user interface includes a transportation entity associated with the determined transportation cost or one or more factors impacting a determined transportation cost…; paragraph 0142, discussing that the centralized crop transaction system determines translated prices for each opportunity based on the corresponding offered price, transportation costs, and processing costs. In some embodiments, the translated prices are determined by additively combining the one or more costs. The centralized crop transaction system then modifies a user interface for the crop producer to display the one or more opportunities to transact with the prospective acquiring entities, the modified user interface including the corresponding translated prices. In some embodiments as described in conjunction with FIG. 9, the modified user interface additionally includes an explanation or components of the translated prices [i.e.., an explanation of the translated prices for the selling opportunity is considered to be a justification summary for the suggested action]. The modified user interface is configured such that, responsive to an indication or selection of an opportunity by the crop producer, one or more contracts for the transfer of possession of the crop product are executed between the crop producer, the centralized crop transaction system, and the selected prospective acquiring entity; paragraph 0147, discussing that  the centralized crop transaction system modifies an interface for display by a client device of the crop producer including one or more requests by prospective acquiring entities ranked based on price or predicted profitability for the crop producer. The one or more requests include translated prices based on one or more characteristics or factors impacting a current or predicted future price. Characteristics may impact the profitability and ranking of one or more requests differently (e.g., a highest value opportunity for the crop producer can be based off of a particular crop product variety; a second highest value opportunity can be based off of a production practice resulting in a price premium such as no-till farming; and a third highest value opportunity can be based off of a crop product characteristic); paragraph 0179, discussing that the crop transportation system identifies that a first opportunity for a crop transaction is more profitable than a second based on one or more factors including transportation arrangements (e.g., a crop producer may increase their profit by $0.02/bushel by providing transportation themselves rather than arranging transportation with a third-party transportation entity) [i.e., an explanation of why an alternative is more profitable than other also suggests a justification summary for the suggested action]; paragraph 0178).

While Perry teaches a knowledge base and generating a plurality of agriculture action proposals comprising a plurality of sell options for the at least one agriculture product using the agriculture optimization model, it does not explicitly teach generating, using optimization control module, a plurality of enriched dimensions comprising at least logistic information, routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model; generating a knowledge base for the agriculture product using the enriched dimensions; updating, using the optimization control module, the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected from the plurality of data sources; generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; generating, using at least the risk output, a plurality of agriculture action proposals comprising a plurality of sell and storage options for the at least one agriculture product using the knowledge base of the agriculture optimization model, wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option; and determining from the storage options an action recommendation comprising a suggested action to take for the at least one agriculture product and a justification summary for the suggested action. Mathur in the analogous art of agricultural processes management systems teaches: 

generating, using optimization control module, a plurality of enriched dimensions comprising at least logistic information for the at least one agriculture product in the agriculture optimization model (paragraph 0003, discussing a method that includes receiving, by a processor of a device, data, the data including first data and second data, the first data being received from a plurality of sensor devices located on one or more farms, and the second data being received from one or more devices located external to the one or more farms; creating, by the processor and using the data, a model; receiving, by the processor, sensor data, the sensor data relating to a particular farm of the one or more farms...; paragraph 0031, discussing that the application database 230 may include one or more devices capable of receiving, generating, storing, processing, and/or providing information, such as information described herein…Application database 230 may store information from a variety of sources and from multiple farms. For example, the information may include information from sensor devices 220 (e.g., field imagery, telemetry, crop growth information, etc.), information from external information source 240 (e.g. weather information, financial market information, etc.), information relating to operations of a farm (e.g., actions taken based on certain sensor readings, whether or not the actions resulted in fixing any identified problems, historical field data, past outcomes, etc.), and/or another type of information that may aid in determining actions to perform in relation to the operation of a farm; paragraph 0050, discussing that precision agriculture system 250 may receive the corpus of data directly from sensor devices 220 and/or external information sources 240. In some implementations, precision agriculture system 250 may receive the corpus of data from application database 230. In either event, the corpus of data may include raw data. In some situations, precision agriculture system 250 may receive data in real time or near real time. In some situations, precision agriculture system 250 may receive data at particular time intervals. In some implementations, precision agriculture system 250 may receive the data passively. In some implementations, precision agriculture system 250 may receive the data based on requesting the data from a particular source; paragraphs 0047, 0073); 
generating a knowledge base for the agriculture product using the enriched dimensions (paragraph 0031, discussing that the application database 230 may include one or more devices capable of receiving, generating, storing, processing, and/or providing information, such as information described herein…Application database 230 may store information from a variety of sources and from multiple farms. For example, the information may include information from sensor devices 220 (e.g., field imagery, telemetry, crop growth information, etc.), information from external information source 240 (e.g. weather information, financial market information, etc.), information relating to operations of a farm (e.g., actions taken based on certain sensor readings, whether or not the actions resulted in fixing any identified problems, historical field data, past outcomes, etc.), and/or another type of information that may aid in determining actions to perform in relation to the operation of a farm; paragraph 0056, discussing that process 400 may include storing the models. For example, precision agriculture system 250 may store the created models in a data structure (e.g., a database, a linked list, a tree, or the like). The data structure may be located within precision agriculture system...In some implementations, the data structure may be associated with application database 230; paragraph 0070, discussing that process 600 may include associating the configuration parameters with the information identifying the user. For example, precision agriculture system 250 may store the configuration parameters in a data structure. The data structure may be located within precision agriculture system…Precision agriculture system 250 may associate the data structure (or that portion of the data structure that stores the configuration parameters) with the information identifying the user and/or user device 210; paragraph 0076, discussing that  process 700 may include storing the pre-processed farm-related data. For example, precision agriculture system 250 may store the pre-processed farm-related data in a data structure).

generating, using at least the risk output, a plurality of agriculture action proposals comprising a plurality of storage options for the at least one agriculture product using the knowledge base of the agriculture optimization model (paragraph 0024, discussing that the precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models (i.e., agriculture optimization model) that may be used to identify alerts relating to crops and recommended courses of action…Examples of recommended courses of action may include, a predicted best time to sell a crop, the quantity of the crop to sell, etc. The precision agriculture system may also provide, in relation to the recommended courses of action, the financial impact of taking a recommended course of action and/or the financial impact of not taking a recommended course of action; paragraph 0080, discussing that as shown in FIG. 7, process 700 may include inputting the extracted signals into model(s) to identify recommended actions. For example, precision agriculture system may determine recommended actions, relating to the farm, based on inputting the extracted signals into the models. The recommended actions may be based on alerts identified by precision agriculture system 250. The alerts may include a financial alert (e.g., information regarding a time to harvest a crop in the plot, whether to store or sell the crop, etc.), etc. The recommended actions relating to those alerts may include an action to perform in relation to the crop (e.g., to harvest the crop, to sell the crop, or the like), etc…In some implementations, precision agriculture system 250 may provide multiple recommended actions relating to a particular alert and may rank the recommended actions based on one or more factors [i.e., providing a recommendation to store the crop suggests determining an action recommendation comprising a suggested action to take for the at least one product]; paragraph 0081, discussing that the precision agriculture system may determine a financial impact of performing or not performing a recommended action. Thus, precision agriculture system may link a recommended action to a positive or negative financial impact…In those implementations where precision agriculture system provides multiple recommended actions, precision agriculture system may rank the recommended actions based on their financial impacts [i.e.,  providing multiple recommend actions including actions to store the crop product suggests generating a plurality of agriculture action proposals comprising a plurality of storage options for the at least one agriculture product]; paragraph 0082, discussing that precision agriculture system may provide farm-related information and alerts to user device 210…As set forth above, the alerts may relate to a crop (e.g., whether to store or sell the crop), etc. Each alert may be associated with one or more recommended courses of action; paragraph 0099); and 

determining from the storage options an action recommendation comprising a suggested action to take for the at least one agriculture product and a justification summary for the suggested action (paragraph 0080, discussing that as shown in FIG. 7, process 700 may include inputting the extracted signals into model(s) to identify recommended actions. For example, precision agriculture system may determine recommended actions, relating to the farm, based on inputting the extracted signals into the models. The recommended actions may be based on alerts identified by precision agriculture system 250. The alerts may include a financial alert (e.g., information regarding a time to harvest a crop in the plot, whether to store or sell the crop, etc.), etc. The recommended actions relating to those alerts may include an action to perform in relation to the crop (e.g., to harvest the crop, to sell the crop, or the like), etc.…In some implementations, precision agriculture system 250 may provide multiple recommended actions relating to a particular alert and may rank the recommended actions based on one or more factor [i.e., providing a recommendation to store the crop suggests determining an action recommendation comprising a suggested action to take for the at least one product]; paragraph 0081, discussing that the precision agriculture system  may determine a financial impact of performing or not performing a recommended action. Thus, precision agriculture system may link a recommended action to a positive or negative financial impact…In those implementations where precision agriculture system provides multiple recommended actions, precision agriculture system may rank the recommended actions based on their financial impacts; paragraph 0082, discussing that precision agriculture system may provide farm-related information and alerts to user device 210…As set forth above, the alerts may relate to a crop (e.g., whether to store or sell the crop), etc. Each alert may be associated with one or more recommended courses of action; paragraph 0084, discussing that process 700 may include receiving an input from the user and causing an action to be performed based on the input…In some implementations, the user may select an alert displayed via a user interface of user device 210. Based on the selection, user device 210 may cause a user interface to be displayed with one or more recommended courses of action relating to the alert. In some implementations, each recommended course of action may be associated with a financial impact of performing or not performing the recommended course of action; paragraph 0110, discussing that returning to FIG. 10D, assume that Bob now selects the first alert. With reference to FIG. 10F, user device 210 displays a recommendation regarding performing an early harvest of the crop in plot 121. As shown, user device 210 displays four recommendations relating to the early harvest. The first recommendation relates to harvesting the plot 11 days earlier than currently scheduled. The second recommendation relates to harvesting the plot 5 days early. The third recommendation relates to harvesting the plot as currently scheduled. The fourth recommendation allows Bob to schedule when he would like to harvest the plot. User device 210 provides details relating to the first recommendation. As shown, by harvesting plot 121 eleven days early, plot 121 is predicted to yield 16,700 bushels and is predicted to result in a higher price per bushel; paragraph  0111, discussing that with reference to FIG. 10G, user device 210 provides additional details regarding the first recommendation. As shown, user device 210 indicates that, by harvesting 11 days early, the financial impact may be an increase in revenue between $45,000 and $100,000 [i.e., providing additional details relating to the financial impact of the first recommendation is considered to be a justification summary for the suggested action – as set forth above in paragraph 0080, the recommended actions include actions to store the crop]).

Perry is directed towards an online agricultural system. Mathur is directed towards a precision agricultural system. Therefore they are deemed to be analogous as they both are directed towards agricultural operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry with Mathur because the references are analogous art because they are both directed to solutions for agricultural management practices, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying Perry to include Mathur’s feature for generating, using optimization control module, a plurality of enriched dimensions comprising at least logistic information for the at least one agriculture product in the agriculture optimization model; generating a knowledge base for the agriculture product using the enriched dimensions; generating, using at least the risk output, a plurality of agriculture action proposals comprising a plurality of storage options for the at least one agriculture product; and determining from the storage options an action recommendation comprising a suggested action to take for the at least one agriculture product, in the manner claimed, would serve the motivation of providing recommended courses of action, to a farmer, that aid the farmer in running the day-to-day operations of a farm (Mathur at paragraph 0134), or in the pursuit of allowing the farmer to quickly realize the best course of action to take in a particular situation based on the financial impact information (Mathur at paragraph 0134); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Perry-Mathur combination teaches a plurality of enriched dimensions comprising at least logistic information, the Perry-Mathur combination does not explicitly teach generating, using optimization control module, a plurality of enriched dimensions comprising at least routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model; updating, using the optimization control module, the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected from the plurality of data sources; generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option. Bermudez in the analogous art of agricultural product handling teaches: 

generating, using optimization control module, a plurality of enriched dimensions comprising at least routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model (paragraph 0002, discussing a database for managing perishable items in a supply chain in order to preserve a maximum useful life when they arrive at a final destination; paragraph 0024, discussing that the information being received by the geospatial database may be continuously analyzed...Conditions in the transportation mode, such as a truck, may be monitored and accounted for by the database. There may be intermediate locations to which the produce may travel on its journey, such as a warehouse, for example. Information concerning the warehousing can be monitored and input into the database, and attributes of the warehouse can be accounted for [i.e., This shows that the plurality of enriched dimensions include storage quality information]; paragraph 0033, discussing that the geospatial database is comprised of one or more layers that contain and store data that is collected continuously in real time from sensors and which may be input to the database in other means. The data relates to, among other things, the conditions encountered by the perishable items as they travel from one location to another. In the embodiment depicted in FIG. 2, the geospatial database has produce attribute layer 210, environmental attribute layer 220, transportation attribute layer 230 and miscellaneous attribute layer 240; paragraph 0059, discussing that geospatial database system 302 includes attribute levels 316 and calculations region 318. There are different attribute layers on which data is collected and stored regarding the produce and its travels to its destination, such as a level that collects and stores information regarding the attributes of the produce e.g., information concerning the data of harvest,…, the ripeness of the produce,…, and its state of health. Another level may be an environmental attribute level, for example one in which information regarding the environmental conditions to which the produce is exposed is collected and stored. For example, such information may include temperature, moisture, humidity... Information on the environmental conditions may be transmitted to the geospatial database system 302 by sensors 306, and the information may be collected and stored on the environmental attribute level [i.e., the different attribute layers suggest a plurality of enriched dimensions]; paragraph 0060, discussing that  another level may be a transportation attribute level, where information regarding the transport of the produce is collected and stored [i.e., This shows that the plurality of enriched dimensions include routing information for the at least one agriculture product]. For example, the information may include the mode of transportation (e.g., truck, train, and cargo ship), information about the transportation carrier, the equipment used to transport the produce, and the information transportation route the produce is expected to take, and alternative routes as well…This information is part of an extensive database and for example, the geospatial database generates transportation route information based on the starting point, the final destination, and an estimated fastest route…Still further, the database, through the continuous collection of road condition data and the analysis thereof, may identify certain traffic patterns…; paragraph 0061, discussing that sensor information concerning the environmental conditions in the warehouse, such as the environmental conditions described above, may be transmitted to the geospatial database and stored; paragraph 0071, discussing that data relating to the transporting of the perishable item is collected. Such data may include the mode of transportation, information on transportation routes including the intended route, and alternative routes, should it be later decided that the route should be changed; paragraphs 0026, 0027, 0040, 0080, 0087); and

updating, using the optimization control module, the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected from the plurality of data sources (paragraph 0024, discussing that the information being received by the geospatial database may be continuously analyzed and made the subject of various calculations such that the estimated remaining salable lifetime of the perishable items is maximized in the journey to a final destination. Conditions in the transportation mode, such as a truck, may be monitored and accounted for by the database. There may be intermediate locations to which the produce may travel on its journey, such as a warehouse, for example. Information concerning the warehousing can be monitored and input into the database, and attributes of the warehouse can be accounted for; paragraph 0025, discussing that if produce is being transported in a semi-trailer from, e.g., California to the east coast of the United States, sensors in the proximity of the produce may monitor the environmental conditions and transmit this information to the geospatial database. For example, such sensors may be located within the produce packaging crates or within the cargo bay of a semi-trailer that contains the produce. The data transmitted may indicate that the produce is exposed to high temperatures, moisture, and light, which information may lead to a determination in the geospatial database that the estimated remaining lifetime of the produce is being reduced at a relatively rapid rate. The sensors may be chemical sensors that detect the deterioration of the perishable item [i.e., This shows that additional data is collected from the plurality of data sources]. The transmitted data may be of the kind that indicates relatively slow deterioration of produce lifetime…In any event, from the data analysis and the determinations made by the geospatial database, a system user may be able to predict the condition of the produce at any point during its travels in a supply chain, including its arrival in at a final destination. A system user may also be able to adjust conditions in order to preserve and maximize the estimated remaining salable lifetime, such as for example adjusting the temperature, relative humidity, odor control, or illumination within the truck as the produce is in transit. Such adjustments may improve the condition of the produce upon its arrival at the final destination; paragraph 0040, discussing that the information collected and stored the environmental attribute layer  may be initially collected and stored by sensors associated with the produce, such as sensors that monitor environmental temperature, moisture meters that monitor moisture, chemical sensors, barometers, humidity meters... The sensors may be attached to the produce, or they may be attached to the produce packaging, or they may be attached to the cargo bay of a semi-trailer that is transporting the produce. The sensors monitor the environmental conditions and transmit this information to the geospatial database; paragraph 0041, discussing that the sensors will send this information to the geospatial database, where it will be stored on the environmental attribute layer...This information can be collected in real time and processed by the geospatial database, with the adjustment and feedback being provided in real time; paragraph 0057, describing a plurality of data sources; paragraph 0064, discussing that the geospatial database system is dynamic, collecting data continuously and making determinations continuously in real time. For example, such information may be continuously updated in real time, as fresh data is collected and calculations are performed; paragraph 0071, discussing that data relating to the transporting of the perishable item is collected...Other data that may be collected includes road conditions and weather conditions that will be encountered in-transit, and other transit-related occurrences. The data that is collected may be taken from sensors associated with the transportation vehicle, and it may be taken from various agencies charged with certain responsibilities (e.g., the National Weather Service for weather conditions, the U.S. Department of Transportation and state highway agencies and police departments for conditions on the roads) [i.e., This shows that the plurality of enriched dimensions and the knowledge base for the at least one agriculture product is updated based on additional data collected from the plurality of data sources]; paragraph 0086, discussing that the environmental conditions in the different trucks that haul the farm products may change along the route. From information of this kind, the geospatial database may determine the estimated remaining salable lifetime of the perishable farm products based on real time data collected by the database; paragraphs 0042).

The Perry-Mathur combination is directed towards features for managing agricultural operations. Bermudez is directed towards to a database for managing perishable items in a supply chain. Therefore they are deemed to be analogous as they both are directed towards supply chain operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Perry-Mathur combination with Bermudez because the references are analogous art because they are both directed to solutions for perishable product management, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying the Perry-Mathur combination to include Bermudez’s features for generating a plurality of enriched dimensions comprising at least routing information, and storage quality information for the at least one agriculture product in the agriculture optimization model; and updating, using the optimization control module, the plurality of enriched dimensions and the knowledge base for the at least one agriculture product based on additional data collected from the plurality of data sources, in the manner claimed, would serve the motivation of managing the quality of perishable items traveling in a supply chain (Bermudez at paragraph 0007), or in the pursuit of allowing produce to arrive at a point of sale with its expected remaining salable lifetime being preserved and maximized (Bermudez at paragraph 0090); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Perry-Mathur-Bermudez combination teaches a selected number of storage options and wherein each of the plurality of storage options comprise the quality metric for the respective storage option (Perry at paragraphs 0065, 0119, 0121), the Perry-Mathur-Bermudez combination does not explicitly teach generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option.. However, Ruff in the analogous art of agricultural practices performance tracking teaches these concepts. Ruff teaches:

generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options (paragraph 0003, discussing that the disclosure related to modeling benefits to an agricultural field of performing particular practices and tracking the performance of the particular practices; paragraph 0077, discussing that an agricultural apparatus may have one or more remote sensors fixed thereon, which sensors are communicatively coupled either directly or indirectly via agricultural apparatus to the agricultural intelligence computer system and are programmed or configured to send sensor data to agricultural intelligence computer system. Examples of agricultural apparatus include tractors, combines, harvesters, planters, trucks, fertilizer equipment, aerial vehicles, and any other item of physical machinery or hardware, and which may be used in tasks associated with agriculture; paragraph 0181, discussing that the agricultural intelligence computing system may consider factors such as a modeled benefit to a field of implementing the experimental trials, a historical risk tolerance associated with a field,…, operational capabilities associated with a field, the use of particular equipment or machinery with a field...; paragraph 0185, discussing that the agricultural intelligence computing system may identify management practices that increase or decrease the risk of the one or more events…Additionally, the agricultural intelligence computing system may identify environmental factors that increase or decrease the risk of the one or more events…The agricultural intelligence computing system may use the environmental factors to determine which fields are at risk  [i.e., generating, using a  risk model, a risk output] and select fields based on the risk percentage or a computed severity of risked damage; paragraph 0188); and

wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option (paragraph 0181, discussing that the agricultural intelligence computing system may consider factors such as a modeled benefit to a field of implementing the experimental trials, a historical risk tolerance associated with a field,…, operational capabilities associated with a field, the use of particular equipment or machinery with a field...; paragraph 0184, discussing that the agricultural intelligence computing system may identify one or more fields that are at risk of one or more events that may affect crop yield [i.e., each of the plurality of storage options comprise the associated risk coefficient for the respective storage option]; paragraph 0198, discussing that while the above examples describe selection of agricultural fields based on absolutes, such as one or more values exceeding a threshold value, in some embodiments the agricultural fields are selected based on a comparison of values to other agricultural fields. For example, the agricultural intelligence computing system may select one or more agricultural fields that have the highest benefit values compared to the remainder of agricultural fields for which benefit values were computed. The comparative values may be combined with binary determinations. For example, the agricultural intelligence computing system may identify a group of all agricultural fields with a risk value above a particular threshold value and select from the group one or more agricultural fields with the highest benefit values compared to the remainder of the agricultural fields of the group. As another example, the agricultural intelligence computing system may identify a group of all agricultural fields with a predicted benefit value above a particular threshold value and select from the group one or more agricultural fields with the highest likelihood of detecting a benefit compared to the remainder of the agricultural fields of the group; paragraph 0197, discussing that the agricultural intelligence computing system may compute a value as a function of a risk tolerance value, a value describing the similarity of the field to other fields).

The Perry-Mathur-Bermudez combination is directed towards features for managing agricultural operations. Ruff is directed towards a method of tracking performance of agricultural practices. Therefore they are deemed to be analogous as they both are directed towards agricultural product management and handling. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Perry-Mathur-Bermudez combination with Ruff because the references are analogous art because they are both directed to solutions for agricultural management practices, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying the Perry-Mathur-Bermudez combination to include Ruff’s feature for generating, using a risk model, a risk output comprising a selected number of storage options from a plurality of storage options, wherein the selected number is selected based on an associated risk coefficient for each storage option of the plurality of storage options, and wherein the associated selected number is selected from a sorted list of storage options of the plurality of storage options; and wherein each of the plurality of storage options comprise the associated risk coefficient for the respective storage option, in the manner claimed, would serve the motivation of identifying improvements to agricultural planting practices, management practices, or application practices (Ruff at paragraph 0006), or in the pursuit of computing a benefit of changing one or more management practices (Ruff at paragraph 0311); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Perry-Mathur-Bermudez-Ruff combination teaches the method of claim 1. Perry further teaches wherein the optimization model comprises a plurality of learning models wherein each of the plurality of learning models generates one model output of a plurality of generated model outputs based on the user data profile associated and the general agriculture data profile (paragraph 0008, discussing that the online agricultural system trains a price model for the crop product using the accessed current crop information and the accessed historic crop information; paragraph 0022, discussing that FIG. 8 illustrates an example process for using a machine learning model to determine future prices for crops; paragraph 0060, discussing that the machine learning model receives input information describing a crop product…In an embodiment, the machine learning model additionally receives input information describing a distance between a first location for the crop product and a second location for the crop product, a crop output prediction for a next period of time, a price prediction for a next period of time, a current market price for the crop product accessed from one or more external data sources, and the like. Based on these inputs, the machine learning model outputs a current market price for a crop product listing for use by the price analysis module in determining if or when to execute a contract for the crop product listing [i.e., outputting a current market price for a crop product listing is considered to be outputting a generated model output]; paragraph 0066, discussing that the transaction optimization module accesses crop listings on the centralized crop transaction system and determines optimizations based on one or more factors for executed crop transactions…For example, the transaction optimization module  optimizes crop product transactions based at least in part on quality metrics of crop products, distances between pick-up locations of crop products and destination locations of crop products, crop product transportation, environmental or transportation conditions at or between pick-up locations of crop products and destination locations of crop products, dates associated with crop product pick-up and crop product drop-off, and the like; paragraph 0102, discussing that the centralized crop transaction system trains a price model using current and historic data from one or more external sources. The trained price model can then be used to predict a future price for a type of crop product. The centralized crop transaction system may use additional models to determine different future crop characteristics [i.e., using additional trained models to determine different future crop characteristics suggests a plurality of learning models wherein each of the plurality of learning models generates one model output of a plurality of generated model outputs]; paragraph 0103, discussing that the centralized crop transaction system trains one or more models for predicting future crop characteristics…Different machine learning techniques may be used to train the price model; paragraph 0187, discussing that the crop transportation system computes the transportation cost and/or the transportation price for a candidate transportation route using a machine-learned model. The machine-learned model is trained at least in part on the accessed historic information...In some embodiments, the machine-learned model receives as input information describing a crop transaction on the online agricultural system and environmental information associated with the crop transaction, and generates as output the transportation cost and/or the transportation price for a transportation route [i.e., generating model outputs]; paragraph 0149),

wherein the plurality of learning models comprises at least one of: a perishability model; a geographic routing model; a storage model; a risk model; a profit model; and an action model (paragraph 0121, discussing that additional data can be displayed to crop producers in order to help crop producers optimize crop production and/or profitability. For instance, inventory data, demand opportunities, quality metrics before or after storage,..., spot prices, local and global market trends, past and present weather conditions, and the like can be displayed to a crop producer for use in optimizing crop production; paragraph 0147, discussing that the centralized crop transaction system modifies an interface for display by a client device of the crop producer including one or more requests by prospective acquiring entities ranked based on price or predicted profitability for the crop producer [i.e., profitability model]; paragraph 0149, discussing that the crop transportation system shown in FIG. 12 includes a user store, a map data store, a historic data store, an environmental data store, a request receipt module, an optimization module, a transport assignment module, a route generation module, and a transport interface module; paragraph 0160, discussing that the optimization module identifies the one or more opportunities based at least in part on an optimization of profits for the crop transportation system, a transportation entity, a crop producer, or another entity. For example, opportunities to transport a crop product offering greater compensation or opportunities to transport a crop product offering greater compensation per distance can be identified for display to the transportation entity. In another example, the optimization module maximizes profitability for a transportation entity based on one or more of time to complete one or more opportunities, impact of routes, fuel use efficiency, and a weight of a load [i.e. the module to optimize profitability is considered to be the profit model]; paragraph 0164, discussing that the route generation module receives requests for routes for crop transportation from transportation entities of the crop transportation system and identifies an optimized route for the crop transportation based on routes selected for or by the transportation entities…The route generation module identifies one or more routes to optimize profitability, a mileage or time for the transportation,…, a fuel use efficiency, a minimized risk for crop product degradation, and the like [i.e., the module to identify routes to optimize profitability is considered to be the geographic routing module]; paragraph 0165, discussing that the route generation module 1240 accesses environmental information for the area…Based on environmental information for the area, the route generation module 1240 identifies potential environmental factors impacting crop transportation and selects or modifies a route based on the potential environmental factors. For example, the route generation module 1240 determines that a rainstorm is predicted for an area. To avoid degradation of the crop product due to rain, the route generation module 1240 selects a route that circumvents the area affected by the rainstorm; paragraph 0179), and 

wherein the plurality of agriculture action proposals are generated using the plurality of generated model outputs (paragraph 0128, discussing that the centralized crop transaction system identifies, for a crop product type, one or more opportunities associated with the sale of the crop product type, a processed variant of the crop product type, and/or commonly substituted crop product types. For each opportunity, the centralized crop transaction system determines a translated price, the translated price reflecting a final cost of transferring possession of the crop product from a crop producer to a prospective acquiring entity…; paragraph 0130, discussing that the centralized crop transaction system determines a translated price for the crop product based at least in part on one or more factors impacting transportation cost, including one or more of a distance between the first location and the second location, a quantity of the crop product offered by the crop producer, and the like; paragraph 0136, discussing that the centralized crop transaction system  determines transportation costs for the opportunities in association with a crop transportation system of the online agricultural system. The centralized crop transaction system determines transportation costs for the opportunities based on data from one or more external data sources describing information impacting transportation of the crop product, such as gas prices for an area including the locations, weather conditions for the area, equipment requirements, seasonality for the crop product or other crop products within the area, and road mileage between the locations. In some embodiments, the centralized crop transaction system determines translated prices for the opportunities by additively combining the corresponding offered price and transportation cost [i.e., generating the plurality of selling opportunities using the generated translated prices combining the offered price and transportation cost derived data from a plurality of external data sources suggests that the agriculture action proposals are generated using the plurality of generated model outputs];paragraph 0183, discussing that crop transportation costs may impact the profitability of crop product transactions executed on an online agricultural system. Because crop transportation costs depend on many external factors, such as a pick-up location for the crop product, a destination location for the crop product, crop transportation logistics, equipment required for crop transportation, and environmental factors impacting the crop transportation, it may be difficult for crop producers or prospective acquiring entities to select transportation entities to transport crop products. Similarly, it may be difficult for transportation entities to identify profitable opportunities to transport a crop good corresponding to preferences of the transportation entity for preferred locations or windows for pick-up or delivery, preferred crop product types or quantities, preferred distances traveled, and other logistical preferences. The crop transportation system provides a method for identifying and selecting transportation entities corresponding to the requirements of the opportunity and the preferences of the transportation entities; paragraph 0186, discussing that the crop transportation system computes a transportation price for each of one or more candidate transportation entities across one or more candidate transportation routes between the pick-up location and the destination location…The computed transportation prices can be computed based on a computed transportation cost for transporting the crop product...The transportation cost is computed based at least in part on one or more of: the crop product type, the crop quantity, and the accessed environmental and historic information. In some embodiments, the transportation cost is computed based further on a current season or a season during a future delivery window (e.g., transportation during high-demand seasons increases a transportation cost; transportation during seasons associated with weather conditions impacting crop quality increases a transportation cost, and the like). In some embodiments, the computed transportation cost for a candidate transportation route changes in real-time based on changes in weather conditions or other factors impacting the candidate transportation route [i.e., generating candidate transportation routes to transport crop products using the plurality of determined transportation costs suggests that the agriculture action proposals are generated using the plurality of generated model outputs]. In some embodiments, the computed transportation cost for a candidate transportation route is additionally based at least in part on one or more preferences of the requesting user). 

Examiner notes that Mathur, in addition to Perry as cited above, also teaches wherein the optimization model comprises a plurality of learning models (paragraph 0024, discussing that the precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action).

As per claim 3, the Perry-Mathur-Bermudez-Ruff combination teaches the method of claim 2. Perry further teaches wherein the perishability model generates a perishability output based on: a durability of the at least one agriculture product based on standards for the at least one agriculture product in the general agriculture data profile (paragraph 0098, discussing that the centralized crop transaction system determines that the first, second, third, and fourth contracts satisfy an agricultural criteria associated with optimizing transactions. For example, the agricultural criteria is a predicted lifespan for the first or second crop product [i.e., a predicted lifespan for the crop product is considered to be a durability of the at least one agriculture product], an optimization of crop transportation distances for the executed contracts for the first and second crop products, an agreement or request by the first and second crop producers for reassignment of delivery, an optimization of logistical savings greater than a net loss associated with the reassignment, or another criteria; paragraph 0165, discussing that the route generation module accesses environmental information for the area including the pick-up location and the drop-off location. Based on environmental information for the area, the route generation module identifies potential environmental factors impacting crop transportation and selects or modifies a route based on the potential environmental factors. For example, the route generation module determines that a rainstorm is predicted for an area. To avoid degradation of the crop product due to rain, the route generation module selects a route that circumvents the area affected by the rainstorm. The route generation module transmits the selected route for display to the transportation entity; paragraph 0222, discussing environmental data impacting crop transportation. The crop transportation system identifies one or more predicted weather conditions that may impact the transportation of the crop product. In the example of FIG. 19B, weather conditions are identified by the crop transportation system as being predicted for portions of the geographic area. Responsive to determining that one or more weather conditions  may impact transportation of crop product (e.g., cause degradation of one or more quality metrics for the crop product or prevent timely transportation), the crop transportation system identifies a route of the set of candidate routes that is not expected to travel through the weather conditions. The route  is selected by the crop transportation system for the crop transportation and is transmitted to the requesting transportation entity; paragraph 0065, discussing that quality is an attribute of a method of storing an agricultural good (e.g., the type of storage: bin, bag, pile, in-field, box, tank, or other containerization), the environmental conditions during storage of the crop product, method of preserving the crop product, or a function of the length of time of storage. In some embodiments, quality may be calculated, derived, inferred, or subjectively classified based on one or more measured or observed physical or chemical attributes of a crop product, its production, or its storage method. In some embodiments, a quality metric is a grading or certification by an organization or agency; paragraphs 0049, 0051, 0052, 0060);

a product specification for the agriculture product based on the user data profile (paragraph 0060, discussing that e machine learning model receives input information describing a crop product, including the crop product type, crop product quantity, and one or more quality metrics for the crop product; paragraph 0063, discussing that quality may refer to any aspect of an agricultural good that adds value. In some embodiments, quality is a physical or chemical attribute of the crop product. For example, a quality may include, for a crop product type, one or more of: a variety;…; and damage levels (for example, mold, insect, heat, cold, frost, or other material damage); paragraph 0080, discussing that the centralized crop transaction system monitors or executes contracts requiring the monitoring of one or more quality metrics of crop products after the execution of contracts. For example, in cases where a prospective acquiring party requests a threshold crop product quality that may degrade over time or due to adverse environmental, storage, or transportation conditions, the centralized crop transaction system continuously receives data describing the one or more quality metrics of the crop products. Changes in one or more qualities of crop products may change an optimal allocation of the crop product. Accordingly, the centralized crop transaction system may modify one or more executed contracts based on changes in the monitored crop products to ensure that allocation of the crop products better satisfies quality requirements of prospective acquiring entities; paragraph 0215, discussing that the crop transportation system selects a route for a transportation entity transporting a crop based at least in part to minimize risk of crop product degradation. For example, the crop transportation system  selects a route based at least in part on a crop product type (e.g., a crop product type that is more or less susceptible to factors such as weather conditions; a crop product type that is more or less susceptible to breakage, damage, or other degradation due to rough terrain) [i.e., the data describing the crop product type is considered to be the product specification for the agriculture product]. For transportation of a crop product, the crop transportation system determines one or more factors impacting crop product degradation and modifies a selected route to minimize the risk of crop product degradation; paragraph 0049, discussing that the user store associates each user of the centralized crop transaction system with a role identifying actions that may be performed by the user. For example, a user associated with a grower role may enter one or more inventories of crop product for sale on the centralized crop transaction system); and 
at least one storage requirement for the at least one agriculture product based on the general agriculture data profile and the user data profile (paragraph 0158, discussing that the environmental data store stores and maintains environmental data impacting crop transportation received from one or more external data sources. In one embodiment, the environmental data store accesses one or more external data sources describing current environmental conditions or factors impacting crop transportation. For example, the environmental data store accesses and stores information including current or predicted future precipitation, current or predicted future humidity, current or predicted future inclement weather, current or future temperature, and other weather conditions that may require particular equipment for crop transportation (e.g., a cover to prevent crop degradation due to precipitation) [i.e., requiring a cover to prevent crop degradation due to precipitation while transporting the crop product is considered to be a storage requirement for the at least one agriculture product] or negatively impact conditions for crop transportation; paragraph 0211, discussing that environmental conditions may impact the transportation of a crop product. Crop products may experience degradation due to weather (e.g., rain, extreme cold, extreme heat, humidity) that negatively impact one or more quality metrics associated with the crop product. While transportation equipment, such as covered or temperature controlled containment for crop products, may mitigate or eliminate the effect of environmental conditions, it is valuable in cases of transportation wherein crop products are at risk of degradation for route selection to additionally mitigate the effect of environmental conditions); and 

wherein the perishability output comprises at least a report on the durability for the at least one agriculture product (paragraph 0098, discussing that the centralized crop transaction system determines that the first, second, third, and fourth contracts satisfy an agricultural criteria associated with optimizing transactions. For example, the agricultural criteria is a predicted lifespan for the first or second crop product, an optimization of crop transportation distances for the executed contracts for the first and second crop products, an agreement or request by the first and second crop producers for reassignment of delivery, an optimization of logistical savings greater than a net loss associated with the reassignment, or another criteria; paragraph 0164, discussing that the route generation module identifies one or more routes to optimize profitability,…, a time traveled corresponding to a difference between the pick-up window and the drop-off window, a fuel use efficiency, a minimized risk for crop product degradation, and the like; paragraph 0215, discussing that the crop transportation system selects a route for a transportation entity transporting a crop based at least in part to minimize risk of crop product degradation. For example, the crop transportation system  selects a route based at least in part on a crop product type (e.g., a crop product type that is more or less susceptible to factors such as weather conditions; a crop product type that is more or less susceptible to breakage, damage, or other degradation due to rough terrain). For transportation of a crop product, the crop transportation system determines one or more factors impacting crop product degradation and modifies a selected route to minimize the risk of crop product degradation).

As per claim 4, the Perry-Mathur-Bermudez-Ruff combination teaches the method of claim 3. Perry further teaches wherein the geographic routing model generates a routing output based on: the perishability output; a geographic location provided by a user; a plurality of storage locations; a climate model; a weather model (paragraph 0054, discussing that the crop listing store 220 stores crop product listings in association with a crop product type, a crop product quantity, one or more quality metrics for the crop product, a crop product price, a crop product origin or destination location, type of storage or storage condition of a crop product, and the like. For example, a first location or origin location may be one or more of: a production location of the crop product, a storage location of the crop product, and a current or future location of a crop product in transit; paragraph 0058, discussing that the price analysis module accesses historic and current data from the historic data store and the environmental data store and analyzes prices for crop transactions for the centralized crop transaction system. In the disclosed embodiments, prices for crop transactions are one of: a price of the crop product at the location of the crop producer, a price of the crop product at another location, a futures reference price, a cash price, or a basis price. For example, a price of the crop product at the location of the crop producer is a price for the crop product requested by the crop producer representative of a value of the crop...In another example, a price of the crop product at another location is a combination of price of the crop requested by the crop producer, a transportation cost, and a storage fee for storing the crop product at the location; paragraph 0158, discussing that the environmental data store accesses and stores information including current or predicted future precipitation,…,current or predicted future inclement weather, current or future temperature, and other weather conditions that may require particular equipment for crop transportation (e.g., a cover to prevent crop degradation due to precipitation) or negatively impact conditions for crop transportation; paragraph 0165, discussing that the route generation module accesses environmental information for the area including the pick-up location and the drop-off location. Based on environmental information for the area, the route generation module identifies potential environmental factors impacting crop transportation and selects or modifies a route based on the potential environmental factors. For example, the route generation module  determines that a rainstorm is predicted for an area. To avoid degradation of the crop product due to rain, the route generation module selects a route that circumvents the area affected by the rainstorm [i.e., generating a route output based on the crop product degradation information, the area including the pick-up location and the drop-off location, the predicted future inclement weather, and future temperature is considered to be generating a routing output based on: the perishability output; a geographic location provided by a user; a climate model; and a weather model]; paragraph 0160, discussing that the optimization module identifies one or more opportunities based at least in part on logistics associated with the opportunities, such as equipment requirements, pick-up and delivery locations, a set of routes beginning and/or ending at or near specific locations, and the like. In some embodiments, the optimization module  identifies one or more opportunities based at least in part on preferences of the requesting transportation entity, such as available backloads or backhauls, preferred crop producers or storage entities, preferred routes or areas, and the like; paragraph 0164, discussing that the route generation module accesses map data for an area including the pick-up location and the drop-off location stored in the map data store and selects one or more routes from the pick-up location to the drop-off location. For example, the route generation module identifies one or more routes to optimize profitability [i.e., identifying one or more routes based on the pick-up locations suggests generating a routing output based on: the a plurality of storage locations – as set forth above paragraph 0054 indicates that an origin location may be a storage location of the crop product]; paragraph 0215, discussing that the crop transportation system selects a route for a transportation entity transporting a crop based at least in part to minimize risk of crop product degradation. For example, the crop transportation system  selects a route based at least in part on a crop product type (e.g., a crop product type that is more or less susceptible to factors such as weather conditions; a crop product type that is more or less susceptible to breakage, damage, or other degradation due to rough terrain). For transportation of a crop product, the crop transportation system determines one or more factors impacting crop product degradation and modifies a selected route to minimize the risk of crop product degradation; paragraphs 0055, 0076, 0121); and

wherein the routing output comprises at least a report comprising at least one route and storage option for the at least one agriculture product (paragraph 0165, discussing that the route generation module accesses environmental information for the area including the pick-up location and the drop-off location. Based on environmental information for the area, the route generation module identifies potential environmental factors impacting crop transportation and selects or modifies a route based on the potential environmental factors. For example, the route generation module  determines that a rainstorm is predicted for an area. To avoid degradation of the crop product due to rain, the route generation module selects a route that circumvents the area affected by the rainstorm [i.e., the output comprises at least a report comprising at least one route]; paragraph 0160, discussing that the optimization module identifies one or more opportunities based at least in part on logistics associated with the opportunities, such as equipment requirements, pick-up and delivery locations, a set of routes beginning and/or ending at or near specific locations, and the like. In some embodiments, the optimization module  identifies one or more opportunities based at least in part on preferences of the requesting transportation entity, such as available backloads or backhauls, preferred crop producers or storage entities, preferred routes or areas, and the like; paragraph 0164, discussing that the route generation module accesses map data for an area including the pick-up location and the drop-off location stored in the map data store and selects one or more routes from the pick-up location to the drop-off location. For example, the route generation module identifies one or more routes to optimize profitability; paragraph 0058, discussing that a price of the crop product at another location is a combination of price of the crop requested by the crop producer, a transportation cost, and a storage fee for storing the crop product at the location…The number, type, capacity, and utilization of storage facilities in a region may be estimated using image analysis; paragraph 0076, discussing that one or more quality metrics of crop products are measured at delivery. The measured quality metrics may be used to inform future transportation or storage method decisions; paragraph 0119, discussing that the user interface displays information describing an estimated profitability of the crop product listing based on one or more other factors, such as transportation costs, storage costs, processing costs, additional quality metrics or crop product characteristics, and the like; paragraph 0121, discussing that data on differences between reported quality metrics and quality metrics independently verified can be presented to a crop producer or acquisition entity to inform, for example, production optimization, and/or selection of storage types and/or transportation methods for specific crops, crop qualities, or climates [i.e., providing data on selection of storage types suggests a report comprising a storage option for the at least one agriculture product]; paragraph 0215, discussing that the crop transportation system selects a route for a transportation entity transporting a crop based at least in part to minimize risk of crop product degradation; paragraphs 0089, 0118, 0120, 0148).

As per claim 5, the Perry-Mathur-Bermudez-Ruff combination teaches the method of claim 4. Perry further teaches wherein the storage model generates a storage output based on: the perishability output; the routing output; and a storage profile for each of the plurality of storage locations (paragraph 0058, discussing that a price of the crop product at another location is a combination of price of the crop requested by the crop producer, a transportation cost, and a storage fee for storing the crop product at the location…The number, type, capacity, and utilization of storage facilities in a region may be estimated using image analysis [i.e., generating a price of the product at another location based on the storage fee for storing the crop product at the location is considered to be generating a storage output based on: a storage profile for the storage location]; paragraph 0065, discussing that quality is an attribute of a method of storing an agricultural good (e.g., the type of storage: bin, bag, pile, in-field, box, tank, or other containerization), the environmental conditions during storage of the crop product, method of preserving the crop product, or a function of the length of time of storage. In some embodiments, quality may be calculated, derived, or inferred, based on one or more measured or observed physical or chemical attributes of a crop product, its production, or its storage method; paragraph 0076, discussing that the measured quality metrics may be used to inform future transportation or storage method decisions; paragraph 0119, discussing that the user interface displays information describing an estimated profitability of the crop product listing based on storage costs; paragraph 0121, discussing that data on differences between reported quality metrics and quality metrics independently verified can be presented to a crop producer or acquisition entity to inform, for example, production optimization, and/or selection of storage types and/or transportation methods for specific crops, crop qualities, or climates; paragraph 0158, discussing that the environmental data store stores and maintains environmental data impacting crop transportation received from one or more external data sources. In one embodiment, the environmental data store accesses one or more external data sources describing current environmental conditions or factors impacting crop transportation. For example, the environmental data store accesses and stores information including current or predicted future precipitation, current or predicted future humidity, current or predicted future inclement weather, current or future temperature, and other weather conditions that may require particular equipment for crop transportation (e.g., a cover to prevent crop degradation due to precipitation) or negatively impact conditions for crop transportation; paragraph 0160, discussing that the optimization module  identifies one or more opportunities based at least in part on preferences of the requesting transportation entity, such as available backloads or backhauls, preferred crop producers or storage entities, preferred routes or areas, and the like; paragraph 0165, discussing that the route generation module accesses environmental information for the area including the pick-up location and the drop-off location. Based on environmental information for the area, the route generation module identifies potential environmental factors impacting crop transportation and selects or modifies a route based on the potential environmental factors. For example, the route generation module determines that a rainstorm is predicted for an area. To avoid degradation of the crop product due to rain, the route generation module selects a route that circumvents the area affected by the rainstorm; paragraph 0211, discussing that environmental conditions may impact the transportation of a crop product. Crop products may experience degradation due to weather that negatively impact one or more quality metrics associated with the crop product. While transportation equipment, such as covered or temperature controlled containment for crop products, may mitigate or eliminate the effect of environmental conditions, it is valuable in cases of transportation wherein crop products are at risk of degradation for route selection to additionally mitigate the effect of environmental conditions [i.e., generating an output of the required covered or temperature controlled containment for crop products to prevent crop product degradation suggests generating a storage output based on: the routing output; and the perishability output]; paragraph 0164); and

wherein the storage output comprises at least a report comprising associated risk calculation for the at least one storage option (paragraph 0127, discussing that factors including transportation costs, storage costs, processing costs, and the like may impact a final cost for the transfer of possession of the crop product, and likewise may impact profitability for crop producers; paragraph 0148, discussing that the centralized crop transaction system determines profitability associated with one or more requests based on an estimated cost of production determined based on utilization of crop product storage facilities. Based on an estimated cost of production and a price for the crop product, the centralized crop transaction system determines an estimated profitability. The centralized crop transaction system additionally identifies one or more modifications for a crop producer to increase or optimize profitability for a current or future crop product. For example, the centralized crop transaction system identifies modifications to factors impacting profitability of the crop product, such as storage method or type. In some embodiments, the centralized crop transaction system presents the one or more factors [i.e., as noted above, the factors include factors such as storage method or type]  to the crop producer as a recommendation to improve current or future valuation of the crop product; paragraph 0164, discussing that the route generation module identifies a selected route that provides a minimized risk for crop product degradation; paragraph 0211, discussing that it is valuable in cases of transportation wherein crop products are at risk of degradation for route selection to additionally mitigate the effect of environmental conditions; paragraph 0215, discussing that for transportation of a crop product, the crop transportation system  determines one or more factors impacting crop product degradation and modifies a selected route to minimize the risk of crop product degradation [i.e., determining the risk of crop product degradation associated with a storage type suggests an associated risk calculation for the at least one storage option]; paragraph 0158).

While Perry teaches a report comprising associated risk calculation for the at least one storage option, it does not explicitly teach that the report comprises a plurality of storage options. Mathur in the analogous art of agricultural processes management systems teaches this concept  (paragraph 0024, discussing that the precision agriculture system may provide, in relation to the identified alerts and/or the recommended courses of action, the financial impact of taking a recommended course of action and/or the financial impact of not taking a recommended course of action; paragraph 0027, discussing that the precision agriculture system may provide recommended courses of action, to a farmer, and identify the financial impact of performing and/or not performing the recommended courses of action. A precision agriculture system, as described herein, may reduce operational costs of running a farm, increase crop yields, increase profitability of a farm, reduce risk of crop damage, and reduce a farm's environmental impact; paragraph 0080, discussing that as shown in FIG. 7, process 700 may include inputting the extracted signals into model(s) to identify recommended actions. For example, precision agriculture system may determine recommended actions, relating to the farm, based on inputting the extracted signals into the models. The recommended actions may be based on alerts identified by precision agriculture system 250. The alerts may include a financial alert (e.g., information regarding a time to harvest a crop in the plot, whether to store or sell the crop, etc.), etc. The recommended actions relating to those alerts may include an action to perform in relation to the crop (e.g., to harvest the crop, to sell the crop, or the like), etc.…In some implementations, precision agriculture system 250 may provide multiple recommended actions relating to a particular alert and may rank the recommended actions based on one or more factor; paragraph 0081, discussing that the precision agriculture system may determine a financial impact of performing or not performing a recommended action. Thus, precision agriculture system may link a recommended action to a positive or negative financial impact…In those implementations where precision agriculture system provides multiple recommended actions, precision agriculture system may rank the recommended actions based on their financial impacts [i.e., providing information relating to the financial impact of the recommended actions is considered to be a report comprising a plurality of storage options – as set forth above in paragraph 0080, the recommended actions include actions to store the crop; paragraph 0082, discussing that precision agriculture system may provide farm-related information and alerts to user device 210…As set forth above, the alerts may relate to a crop (e.g., whether to store or sell the crop), etc. Each alert may be associated with one or more recommended courses of action; paragraph 0084, discussing that user device 210 may cause a user interface to be displayed with one or more recommended courses of action relating to the alert. In some implementations, each recommended course of action may be associated with a financial impact of performing or not performing the recommended course of action [i.e., displaying the financial impact of performing or not performing the recommended courses of action suggests report comprising a plurality of storage options]; paragraph 0099, discussing that alerts section 930 may include a section, of user interface 900, that provides information relating to alerts associated with the farm. For example, alerts section 930 may provide an alert relating to whether to store or sell the crop, and/or other types of alerts. Alert section 930 may further provide a map that visually identifies a location of an alert. Alerts section 930 may also provide recommended courses of action relating to alerts; paragraph 0101, discussing that the product inventory & forecasts section may provide information that allows a user to manage inventory (e.g., by adding inventory, selling inventory, storing inventory, harvesting inventory, etc.; paragraph  0111, discussing that with reference to FIG. 10G, user device 210 provides additional details regarding the first recommendation. As shown, user device 210 indicates that, by harvesting 11 days early, the financial impact may be an increase in revenue between $45,000 and $100,000; FIG, 10G, illustrating a plurality of recommended actions; FIG. 13A, illustrating a recommended storage option; paragraphs 0025, 0097).

Perry is directed towards an online agricultural system. Mathur is directed towards a precision agricultural system. Therefore they are deemed to be analogous as they both are directed towards agricultural operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Perry with Mathur because the references are analogous art because they are both directed to solutions for agricultural management practices, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying Perry to include Mathur’s feature for providing a report comprising a plurality of storage options, in the manner claimed, would serve the motivation of providing recommended courses of action, to a farmer, that aid the farmer in running the day-to-day operations of a farm (Mathur at paragraph 0134), or in the pursuit of allowing the farmer to quickly realize the best course of action to take in a particular situation based on the financial impact information (Mathur at paragraph 0134); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 9 and 16 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. Further, as per claim 9 Perry teaches a system comprising: one or more computer processors; and a memory containing a program (paragraph 0232, “any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.”; paragraph 0233, “Embodiments may also relate to an apparatus or system for performing the operations herein. Such an apparatus or system may be specially constructed for the required purposes, and/or it may comprise a general-purpose computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions, which may be coupled to a computer system bus. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs for increased computing capability.”), and as per claim 16 Perry teaches a computer program product, the computer program product comprising: a non-transitory computer-readable storage medium having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors to perform an operation (paragraph 0232, “any of the steps, operations, or processes described herein may be performed or implemented with one or more hardware or software modules, alone or in combination with other devices. In one embodiment, a software module is implemented with a computer program product comprising a computer-readable medium containing computer program code, which can be executed by a computer processor for performing any or all of the steps, operations, or processes described.”; paragraph 0233).

Claims 10 and 17 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 2, as discussed above.
Claims 11 and 18 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 3, as discussed above.
Claims 12 and 19 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 4, as discussed above.
Claims 13 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 5, as discussed above.

23.	Claims 6-8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perry in view of Mathur, in view of Bermudez, in view of Ruff, in further view of David Patrick Perry et al., Pub. No.: US 2019/0050948 A1, [hereinafter David].

As per claim 6, the Perry-Mathur-Bermudez-Ruff combination teaches the method of claim 5. Perry further teaches wherein the risk model generates a risk output based on: the associated risk calculation; a risk selection in the user data profile; and a risk optimization function (paragraph 0158, discussing that the environmental data store accesses and stores information including weather conditions that may require particular equipment for crop transportation (e.g., a cover to prevent crop degradation due to precipitation); paragraph 0164, discussing that the route generation module identifies a selected route that provides a minimized risk for crop product degradation [i.e., outputting a minimized risk for crop product degradation suggests a risk output based on the associated risk calculation; and a risk optimization function]; paragraph 0211, discussing Agricultural Transportation Route Selection and Load Optimization...It is desirable for transportation entities that route selection optimizes for mileage/distance and time, and that severe or dangerous weather conditions are avoided. Additionally, however, environmental conditions may impact the transportation of a crop product. Crop products may experience degradation due to weather that negatively impact one or more quality metrics associated with the crop product. While transportation equipment, such as covered or temperature controlled containment for crop products, may mitigate or eliminate the effect of environmental conditions, it is valuable in cases of transportation wherein crop products are at risk of degradation for route selection to additionally mitigate the effect of environmental conditions [i.e., outputting a route selection based on the user’s desire of mitigating the risk of crop product degradation suggests a risk output based on the risk selection in the user data profile]; paragraph 0215, discussing that for transportation of a crop product, the crop transportation system  determines one or more factors impacting crop product degradation and modifies a selected route to minimize the risk of crop product degradation; paragraph 0158).

The Perry-Mathur-Bermudez combination does not explicitly teach wherein the risk output comprises at least a risk coefficient for each of the storage options. However, David in the analogous art of machine learning in agricultural planting, growing, and harvesting contexts teaches this concept (paragraph 0002, “This specification relates generally to the application of machine learning operations to data from disparate sources to optimize agricultural production.”; paragraph 0121, discussing that the farming operations store 420 stores data describing various farming operations that can be performed by a grower on a field. Farming operations can be associated with sets of information including an expected impact on a crop or a field, timing data describing when the farming operation should be performed, and a method of performing the farming operation. The farming operations store 420 can provide information describing farming operations for use as inputs to crop prediction models, for instance by the crop prediction module when attempting to identify a set of farming operations that optimize crop production. Examples of farming operations stored by the farming operations store can include: [0134] Operations describing market information, including one or more of: a piece of equipment to purchase, a crop insurance policy to purchase, a time to sell a crop (e.g. a present or future sale), a price at which to sell a crop, a quantity of a crop to sell, a period to store a crop, one or more potential crop brokers, one or more potential crop recipients, one or more agronomists, and one or more harvested crop purchase prices or qualities; paragraph 0138, discussing that a "farming operation" refers to the performance of an action by a grower or other entity with regards to the planting, growing, harvesting, and/or storage of a crop. In various embodiments, the entity requesting the prediction information can provide one or more farming operations that they intend to perform, and/or the crop prediction module can access farming operations from the farming operations store; paragraph 0142, discussing that a crop prediction model can be a Bayesian classifier trained on geographic and agricultural data, including for instance, crop types planted, farming operations performed, and resulting crop productions. The resulting Bayesian classifier can identify a set of farming operations that optimizes a prediction crop production by 1) enumerating all possible combinations of farming operations and all possible outcomes, 2) determining the probability distribution of each outcome for each combination of farming operations, 3) computing the expected utility for each outcome (e.g., a tradeoff of profit, risk, costs, and environmental impact), and 4) choosing the combination of farming operations with the highest expected utility. Accordingly, the Bayesian classifier can select a set of farming operations associated with a predicted crop production probability distribution that stochastically dominates the predicted crop production probability distributions associated with other possible sets of farming operations [i.e., computing the risk for each combination of farming operations is considered to be a risk output comprising at least a risk coefficient for each of the storage options – as set forth above, paragraph 0138 describes that a farming operation refers to the performance of an action by a grower with regards to the storage of a crop]; paragraph 0189, discussing that for instance, the contract can require:[0192] the grower to purchase crop insurance to cover any shortfall in order to reduce the crop broker's risk, where the amount of coverage and/or cost of the insurance policy is determined by applying a crop prediction model that predicts expected crop risks and associated costs).

The Perry-Mathur-Bermudez-Ruff combination is directed towards features for managing agricultural operations. David is directed towards application of machine learning operations to data from disparate sources to optimize agricultural production. Therefore they are deemed to be analogous as they both are directed towards agricultural operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Perry-Mathur-Bermudez combination with David because the references are analogous art because they are both directed to solutions for agricultural management practices, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying the Perry-Mathur-Bermudez-Ruff combination to include David’s feature for providing a risk output comprising at least a risk coefficient for each of the storage options, in the manner claimed, would serve the motivation of enabling agricultural growers to efficiently harness the power of complex machine learning processes to identify farming operations that, when performed, can increase or optimize the grower's crop yield, overhead, and profitability (David at paragraph 0112), or in the pursuit of providing insight to various entities (such as a grower, a crop broker, a crop recipient, technology manufacturer, services provider, and an agronomist) to better evaluate risks and benefits in view of an expected crop productivity, and allowing entities to perform various actions in view of those risks and benefits (David at paragraph 0185); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 7, the Perry-Mathur-Bermudez-Ruff-David combination teaches the method of claim 6. Perry further teaches wherein the profit model generates a profit report output wherein the profit model generates a profit report output based on: a risk; a profit coefficient received from the user; and a profit optimization function (paragraph 0102, discussing that the centralized crop transaction system trains a price model using current and historic data from one or more external sources. The trained price model can then be used to predict a future price for a type of crop product. The centralized crop transaction system may use additional models to determine different future crop characteristics; paragraph 0103, discussing that the centralized crop transaction system trains one or more models for predicting future crop characteristics…Different machine learning techniques may be used to train the price model; paragraph 0117, discussing that the user interface displays information describing an estimated profitability for the crop product listing based on one or more factors. Based on data associated with a crop product listing submitted by the crop producer, the centralized crop transaction system determines an estimated profitability 775 for the crop product type 770; paragraph 0121, discussing that additional data can be displayed to crop producers in order to help crop producers optimize crop production and/or profitability. For instance, inventory data, demand opportunities, quality metrics before or after storage,..., spot prices, local and global market trends, past and present weather conditions, and the like can be displayed to a crop producer for use in optimizing crop production; paragraph 0127, discussing that prices submitted by crop producers and prospective acquiring entities for crop product listings on an online agricultural system may not accurately reflect a final price for transferring possession of the associated crop product from a crop producer to a prospective acquiring entity; paragraph 0147, discussing that the centralized crop transaction system modifies an interface for display by a client device of the crop producer including one or more requests by prospective acquiring entities ranked based on price or predicted profitability for the crop producer [i.e., generating a profit report output]; paragraph 0160, discussing that the optimization module identifies the one or more opportunities based at least in part on an optimization of profits for the crop transportation system, a transportation entity, a crop producer, or another entity [i.e., generates a profit report output based on: a profit optimization function]. For example, opportunities to transport a crop product offering greater compensation or opportunities to transport a crop product offering greater compensation per distance can be identified for display to the transportation entity 160; paragraph 0164, discussing that he route generation module identifies one or more routes to optimize profitability, a mileage or time for the transportation,…, a fuel use efficiency, a minimized risk for crop product degradation, and the like; paragraph 0187, discussing that the crop transportation system computes the transportation cost and/or the transportation price for a candidate transportation route using a machine-learned model. The machine-learned model is trained at least in part on the accessed historic information...In some embodiments, the machine-learned model receives as input information describing a crop transaction [i.e., the input information describing a crop transaction suggests a profit coefficient received from the user] on the online agricultural system and environmental information associated with the crop transaction, and generates as output the transportation cost and/or the transportation price for a transportation route; paragraph 0193, discussing that the transportation prices can be computed based on an expected or desired net profitability [i.e., a profit coefficient received from the user]; paragraph 0220, discussing that the crop transportation system 150 accesses a set of crop product transactions within the online agricultural system and performs one or more optimization algorithms to determine a subset of crop product transactions. The one or more optimization algorithms maximizes a profit or revenue for the transportation entity 160 while adhering to the specified preferences by the transportation entity; paragraphs 0060, 0066, 0168), and  
wherein the profit report output comprises at least a profit estimation for each of the storage options (paragraph 0119, discussing that the user interface displays information describing an estimated profitability of the crop product listing based on one or more other factors, such as transportation costs, storage costs, processing costs, additional quality metrics or crop product characteristics, and the like. In addition, the user interface can display information describing the effect one or more quality metrics, production practices, storage practices, or transportation and delivery practices that are not listed or practiced for the current crop product listing would have on price and/or profitability of future crop products should they be practiced or implemented. [i.e., displaying the effect storage practices that are not practiced for the current crop product would have on profitability is considered to be the profit report output comprising at least a profit estimation for each of the storage options]. For example, production practices can be recommended to a crop producer and the corresponding effect on profitability can be displayed in order to encourage the crop producer to adopt such practices; paragraph 0122, discussing that the additional data displayed to crop producers in order to help crop producers optimize crop production and/or profitability includes crop product optimization advice and or instructions; paragraph 0148, discussing that the centralized crop transaction system 110 additionally identifies one or more modifications for a crop producer to increase or optimize profitability for a current or future crop product. For example, the centralized crop transaction system 110 identifies modifications to factors impacting profitability of the crop product, such as transportation (e.g., an increase in profitability for transportation performed by the crop producer), storage method or type, one or more processing steps, and crop product characteristics).

While the Perry-Mathur-Bermudez-Ruff combination teaches wherein the profit model generates a profit report output, it does not explicitly teach wherein the profit model generates a profit report output based on: a risk for each storage options. However, David in the analogous art of machine learning in agricultural planting, growing, and harvesting contexts teaches this concept (paragraph 0111, discussing that by generating crop production predictions and identifying farming operations to perform for particular portions of land, the crop prediction system allows growers to quickly access information to optimize crop production. Crop production may be optimized for a current season or over a time period of multiple seasons. As used here, "crop production" can refer to any measure associated with the planting, growing, and/or harvesting of crops, including but not limited to crop yield for a current year or for multiple seasons, current or future profit, and the like; paragraph 0112, discussing that the crop prediction system can perform one or more machine learning operations to identify a set farming operations and decisions for growers. The result is that the grower is able to efficiently harness the power of complex machine learning processes to identify farming operations that, when performed, can increase or optimize profitability; paragraph 0121, discussing that the farming operations store stores data describing various farming operations that can be performed by a grower on a field. Farming operations can be associated with sets of information including an expected impact on a crop or a field, timing data describing when the farming operation should be performed, and a method of performing the farming operation. The farming operations store can provide information describing farming operations for use as inputs to crop prediction models, for instance by the crop prediction module when attempting to identify a set of farming operations that optimize crop production. Examples of farming operations stored by the farming operations store can include: [0134] Operations describing market information, including one or more of: a piece of equipment to purchase, a crop insurance policy to purchase, a time to sell a crop, a price at which to sell a crop, a quantity of a crop to sell, a period to store a crop etc.; paragraph 0138, discussing that a "farming operation" refers to the performance of an action by a grower or other entity with regards to the planting, growing, harvesting, and/or storage of a crop…; paragraph 0142, discussing that a crop prediction model can be a Bayesian classifier trained on geographic and agricultural data, including for instance, crop types planted, farming operations performed, and resulting crop productions. The resulting Bayesian classifier can identify a set of farming operations that optimizes a prediction crop production by 1) enumerating all possible combinations of farming operations and all possible outcomes, 2) determining the probability distribution of each outcome for each combination of farming operations, 3) computing the expected utility for each outcome (e.g., a tradeoff of profit, risk, costs, and environmental impact), and 4) choosing the combination of farming operations with the highest expected utility; paragraph 0186, discussing that for a grower, accessing predicted crop production information can better inform the grower about which crop types and variants to plant in order to maximize end-of-season or future season profits, about which crop types and varieties to plant in order to minimize crop treatment and watering costs, about the effects of reducing crop treatment and watering costs on the expected crop yield, about the effects of storing a crop after harvest, about the long-term benefits of planting a cover crop, and the like. Having access to such information can beneficially enable growers to efficiently and profitably allocate resources, improve crop yield stability, reduce or account for short- and long-term risks, and evaluate expected market conditions months or years in advance [i.e., providing a profitability result based on the risk of the identified farming operations suggests generating a profit report output based on: a risk for each storage options – as set forth above, paragraph 0138 describes that a farming operation refers to the performance of an action by a grower with regards to the storage of a crop]; paragraphs 0173, 0189).

The Perry-Mathur-Bermudez-Ruff combination is directed towards features for managing agricultural operations. David is directed towards application of machine learning operations to data from disparate sources to optimize agricultural production. Therefore they are deemed to be analogous as they both are directed towards agricultural operations management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Perry-Mathur-Bermudez-Ruff combination with David because the references are analogous art because they are both directed to solutions for agricultural management practices, which falls within applicant’s field of endeavor (agricultural product handling), and because modifying the Perry-Mathur-Bermudez-Ruff combination to include David’s feature for generating a profit report output based on a risk for each storage options, in the manner claimed, would serve the motivation of enabling agricultural growers to efficiently harness the power of complex machine learning processes to identify farming operations that, when performed, can increase or optimize the grower's crop yield, overhead, and profitability (David at paragraph 0112), or in the pursuit of providing insight to various entities (such as a grower, a crop broker, a crop recipient, technology manufacturer, services provider, and an agronomist) to better evaluate risks and benefits in view of an expected crop productivity, and allowing entities to perform various actions in view of those risks and benefits (David at paragraph 0185); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Perry-Mathur-Bermudez-Ruff-David combination teaches the method of claim 7. Perry further teaches wherein the action model generates an action report based on: the plurality of model outputs (paragraph 0119, discussing that the user interface displays information describing an estimated profitability of the crop product listing based on one or more other factors, such as transportation costs, storage costs, processing costs, additional quality metrics or crop product characteristics, and the like. In addition, the user interface can display information describing the effect one or more quality metrics, production practices, storage practices, or transportation and delivery practices that are not listed or practiced for the current crop product listing would have on price and/or profitability of future crop products should they be practiced or implemented. For example, production practices can be recommended to a crop producer and the corresponding effect on profitability can be displayed in order to encourage the crop producer to adopt such practices [i.e., the report including the recommended production practices is based on the plurality of model outputs]; paragraph 0137, discussing that the centralized crop transaction system modifies a user interface for the crop producer to display the one or more opportunities to transact with the prospective acquiring entities, the modified user interface including the corresponding translated prices. In some embodiments, the modified user interface additionally includes an explanation or components of the translated prices. For example, the modified user interface includes a transportation entity associated with the determined transportation cost or one or more factors impacting a determined transportation cost. In some embodiments, the modified user interface additionally displays the prices offered by the prospective acquiring entities; paragraph 0142, discussing that the centralized crop transaction system determines translated prices for each opportunity based on the corresponding offered price, transportation costs, and processing costs...The centralized crop transaction system then modifies a user interface for the crop producer to display the one or more opportunities to transact with the prospective acquiring entities, the modified user interface including the corresponding translated prices. In some embodiments as described in conjunction with FIG. 9, the modified user interface additionally includes an explanation or components of the translated prices; paragraph 0147, discussing that the centralized crop transaction system modifies an interface for display by a client device of the crop producer including one or more requests by prospective acquiring entities ranked based on price or predicted profitability for the crop producer. The one or more requests include translated prices based on one or more characteristics or factors impacting a current or predicted future price. Characteristics may impact the profitability and ranking of one or more requests differently; paragraph 0179, discussing that the crop transportation system identifies that a first opportunity for a crop transaction is more profitable than a second based on one or more factors including transportation arrangements); and

wherein the action report comprises the plurality of agriculture action proposals (paragraph 0119, discussing that the user interface displays information describing an estimated profitability of the crop product listing based on one or more other factors, such as transportation costs, storage costs, processing costs, additional quality metrics or crop product characteristics, and the like. In addition, the user interface can display information describing the effect one or more quality metrics, production practices, storage practices, or transportation and delivery practices that are not listed or practiced for the current crop product listing would have on price and/or profitability of future crop products should they be practiced or implemented. For example, production practices can be recommended to a crop producer and the corresponding effect on profitability can be displayed in order to encourage the crop producer to adopt such practices [i.e. displaying information describing recommended  production practices suggest an action report comprising the plurality of agriculture action proposals]; paragraph 0148, discussing that the centralized crop transaction system determines profitability associated with one or more requests based on an estimated cost of production. The estimated cost of production is determined based on one or more of: a historic cost of production, a reported use of fertilizers, pesticides, herbicides, seed technology, and or other production practices; a type of production facility; a location of the production facility; availability and utilization of crop product storage facilities; location specific market factors including, for example, labor and fuel costs; and the like. Based on an estimated cost of production and a price for the crop product, the centralized crop transaction system determines an estimated profitability. In some embodiments, the centralized crop transaction system additionally identifies one or more modifications for a crop producer to increase or optimize profitability for a current or future crop product. For example, the centralized crop transaction system identifies modifications to factors impacting profitability of the crop product, such as transportation (e.g., an increase in profitability for transportation performed by the crop producer), storage method or type, one or more processing steps, and crop product characteristics. In some embodiments, the centralized crop transaction system presents the one or more factors to the crop producer as a recommendation to improve current or future valuation of the crop product; paragraph 0160, discussing that the optimization module identifies the one or more opportunities based at least in part on an optimization of profits for the crop transportation system, a transportation entity, a crop producer, or another entity; paragraphs 0147, 0168).

Examiner notes that Mathur, in addition to Perry as cited above, also teaches: wherein the action report comprises the plurality of agriculture action proposals (paragraph 0024, discussing that the precision agriculture system may receive the data from the variety of data sources as a corpus of data, may pre-process the corpus of data to create training data, and may, through the use of machine learning, create one or more models that may be used to identify alerts relating to crops and recommended courses of action…Examples of recommended courses of action may include, a predicted best time to sell a crop, the quantity of the crop to sell, etc. The precision agriculture system may also provide, in relation to the recommended courses of action, the financial impact of taking a recommended course of action and/or the financial impact of not taking a recommended course of action; paragraph 0080, discussing that the precision agriculture system may determine recommended actions, relating to the farm, based on inputting the extracted signals into the models. The recommended actions may be based on alerts identified by precision agriculture system 250. The alerts may include a financial alert (e.g., information regarding a time to harvest a crop in the plot, whether to store or sell the crop, etc.), etc. The recommended actions relating to those alerts may include an action to perform in relation to the crop (e.g., to harvest the crop, to sell the crop, or the like), etc.…In some implementations, precision agriculture system 250 may provide multiple recommended actions relating to a particular alert and may rank the recommended actions based on one or more factors; paragraph 0082, discussing that precision agriculture system may provide farm-related information and alerts to user device 210…As set forth above, the alerts may relate to a crop (e.g., whether to store or sell the crop), etc. Each alert may be associated with one or more recommended courses of action; paragraphs 0082, 0099).

Claim 14 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 6, as discussed above.
Claim 15 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
A.	Croy et al., Pub. No.: US 2004/0115755 A1 – describes a database for use in selection of a plant or crop for growth, handling or storage under a particular set of conditions, or to select optimum conditions for growth, storage or handling of a particular plant or crop.
B.	Suttor et al., Pub. No.: US 2022/0159907 A1 – describes that temporary storage of grain on-farm may be necessary during unusually large harvests when off-farm storage capacities are exceeded.
C.	Kaloudis et al., Pub. No.: US 2021/0365879 A1 – describes a predictive post-harvest stored commodity management methods.
D.	Wolf et al., Pub. No.: US 2017/0091704 A1 – describes that companies storing produce can have different storage needs depending on which crops are being harvested during a given season, which can cause the pallet height distribution for the storage facility storing the pallets to change seasonally.
E.	Sotroudas et al., Pub. No.: US 2018/0322436 A1 – describes methods for post-harvest crop management.
F.	Dhillon et al., Pub. No.: US 2021/0256631 A1 – describes a system and method for digital crop lifecycle modeling.
G.	Jaffee, Steven, Paul Siegel, and Colin Andrews. "Rapid agricultural supply chain risk assessment: A conceptual framework." Agriculture and rural development discussion paper 47.1 (2010): 1-64 – describes the methodology for a Rapid Agricultural Supply Chain Risk Assessment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683